--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED AND RESTATED ACCOUNT PURCHASE AGREEMENT
 
This Amended and Restated Account Purchase Agreement dated as of November 21,
2011, is entered into between Wells Fargo Bank, National Association (together
with its participants, successors and assigns, “WFBC”), acting through its Wells
Fargo Business Credit operating division, and TS Staffing Services, Inc., a
Texas corporation (the “Customer”), successor by merger to TS Staffing Corp., a
Florida corporation.
 
RECITALS
 
          WHEREAS, the Customer and WFBC are parties to an Account Purchase
Agreement dated April 1, 2008 (as amended from time to time, the “Former Account
Purchase Agreement”); and
 
          WHEREAS, the Customer and WFBC have agreed to amend and restate the
Former Account Purchase Agreement pursuant to the terms and conditions set forth
herein.
 
          NOW THEREFORE, in consideration of the premises and the mutual
promises herein contained, the parties hereto agree that the Former Account
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:
 
Article 1.
Purpose of Agreement
 
1.01     Purpose of Agreement. The Customer desires to sell, transfer and assign
to WFBC all of the Customer’s right, title and interest in certain of its
Accounts, all Related Rights with respect thereto and all proceeds of the
foregoing and WFBC desires to purchase all of the Customer’s right, title and
interest in such Accounts, all Related Rights with respect thereto and all
proceeds of the foregoing on the terms and conditions set forth herein. The
purchase of Accounts and Related Rights hereunder shall be full recourse and
shall be on a notification of assignment basis. The purpose of this Agreement is
commercial in nature and not for household, family or personal use. Terms which
are not defined herein shall have the meaning set forth in the Uniform
Commercial Code as adopted in the State of Colorado. The Customer acknowledges
and agrees that WFBC has not made any representations or warranties concerning
the tax, accounting or legal characteristics of the transaction set forth herein
and in the Related Documents and that the Customer has obtained and relied upon
such tax, accounting and legal advice from its own experts concerning such
transaction as it deems appropriate.
 
Article 2.
Definitions
 
2.01     “Acceptable Account” means an Account, in an amount equal to the
aggregate face amount of such Account, net of any credits or allowances of any
nature, which (a) conforms to the representations, warranties and terms set
forth herein and (b) is not an Unacceptable Account as defined below.
 
 
 

--------------------------------------------------------------------------------

 
 
2.02     “Account” means any right of payment of the net amount for goods sold,
or leased and delivered or services rendered in the ordinary course of the
Customer’s business which is not evidenced by an instrument or chattel paper.
 
2.03     “Account Debtor” means the Customer’s customer or any other Person
owing money to the Customer with respect to an Account.
 
2.04     “Affiliate” means (a) any Person that directly, or indirectly through
one or more intermediaries, controls another Person (as used in this Section
2.04, a “Controlling Person”) or (b) any Person which is controlled by or is
under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to vote ten
percent (10%) or more of any class of voting securities of a Person or to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
2.05     “Affiliate Account Purchase Agreements” means (a) the Account Purchase
Agreement by and between Insurance Overload Services, Inc. and WFBC dated as of
August 27, 2010, (b) the Account Purchase Agreement by and between Corporate
Resource Development Inc. and WFBC dated as of November 2, 2010, and (c) the
Account Purchase Agreement by and between Diamond Staffing Services, Inc. and
WFBC dated as of January 31, 2011.
 
2.06     “Aggregate Facility Maximum” means $50,000,000.
 
2.07     “Agreement” means this Account Purchase Agreement.
 
2.08     “Assignment and Schedule of Accounts” means an Assignment and Schedule
of Accounts, in form and substance acceptable to WFBC in its sole discretion.
 
2.09     “Business Day” means a day on which the Federal Reserve Bank of New
York is open for business.
 
2.10     “Change of Control” means the occurrence of any of the following
events: Any Person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934) who does not have an ownership interest
in the Customer on the Closing Date is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that any such Person, entity or group will be deemed to have “beneficial
ownership” of all securities that such Person, entity or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than ten percent (10%) of the voting
power of all classes of ownership of the Customer.
 
2.11     “Closing Date” means November 21, 2011.
 
 
2

--------------------------------------------------------------------------------

 
 
2.12     “Collateral” shall mean all of the following property of the Customer
whether now owned or existing or hereafter created or acquired or arising, or in
which the Customer now has or hereafter acquires any rights, and wheresoever
located: (a) all Purchased Accounts and all of the Related Rights; (b) all
Accounts; (c) all chattel paper (including electronic chattel paper); (d) all
inventory and goods; (e) all equipment; (f) all commercial tort claims; (g) all
documents (including warehouse receipts, bills of lading, and other documents of
title); (h) all general intangibles (including (i) payment intangibles, (ii)
intellectual property and (iii) all other choses in action, causes of action,
actions, suits, and other legal proceedings of any kind); (i) all instruments;
(j) all investment property; (k) all letters of credit and letter of credit
rights; (1) all supporting obligations; (m) the Collected Reserve Account and
all monies and other things of value contained in the Collected Reserve Account;
(n) all of the Customer’s deposit accounts and all of the Customer’s blocked
accounts, lockbox accounts or collateral accounts established with or for the
benefit of WFBC, and all items in any lockbox established with or for the
benefit of WFBC; (o) all Records and all other tangible and electronic books and
records of the Customer (including all mail and electronic mail); (p) all
amendments, modifications, products, replacements, and substitutions to any of
the foregoing; (q) in the case of all goods set forth above, all accessions; (r)
all accessories, attachments, parts, equipment and repairs now or hereafter
attached or affixed to or used in connection with any goods set forth above; (s)
all warehouse receipts, bills of lading and other documents of title now or
hereafter covering any goods set forth above; (t) all collateral subject to the
Lien of any Related Document; (u) all money and other assets of the Customer
that now or hereafter come into the possession, custody, or control of WFBC; and
(v) all proceeds (including cash, insurance and condemnation proceeds) of, all
substitutions and replacements for, and all products of, any of the foregoing.
 
2.13     “Confidential Information” shall have the meaning set forth in Section
11.17.
 
2.14     “Collected Reserve Account” means the internal general ledger account
to and from which from time to time credits, debits and disbursements will be
made in accordance with this Agreement.
 
2.15     “D & D Account Purchase Agreement” means the Amended and Restated
Account Purchase Agreement by and between D & D Staffing, Corp. and WFBC dated
as of November 21, 2011.
 
2.16     “Event of Termination” shall have the meaning set forth in Article 9.
 
2.17     “Facility Maximum” means, subject to the availability of Acceptable
Accounts and the exercise of WFBC’s discretion as provided herein, the Aggregate
Facility Maximum less (a) the aggregate Outstanding Balance (as defined in the
applicable Affiliate Account Purchase Agreement) of all Purchased Accounts (as
defined in the applicable Affiliate Account Purchase Agreement) under the
Affiliate Account Purchase Agreements, less (b) the sum of (i) the Outstanding
Balance (as defined in the D & D Account Purchase Agreement) of all Purchased
Accounts (as defined in the D & D Account Purchase Agreement) under the D & D
Account Purchase Agreement and (ii) any other amounts owing by D & D Staffing,
Corp. to WFBC under the D & D Account Purchase Agreement.
 
2.18     “Final Termination Date” shall have the meaning set forth in Section
11.26.
 
2.19     “Former Plan” means any employee benefit plan in respect of which the
Customer or a Subsidiary has engaged in a transaction described in Section 4069
or Section 4212(c) of ERISA.
 
2.20     “Guarantor” means every Person now or in the future who agrees to
guaranty the obligations of the Customer to WFBC.
 
 
3

--------------------------------------------------------------------------------

 
 
2.21     “Guaranty” means each guaranty of the obligations of the Customer to
WFBC, executed by a Guarantor in favor of WFBC.
 
2.22     “Indemnified Liabilities” shall have the meaning set forth in Section
11.07(a).
 
2.23     “Indemnitees” shall have the meaning set forth in Section 11.07(a).
 
2.24     “Insolvency” means, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
 
2.25     “Insolvency Proceeding” means any proceeding under Title 11 of the
United States Code or under the Bankruptcy and Insolvency Act (Canada) or the
Companies Creditors Arrangement Act (Canada), any general assignment for the
benefit of creditors, any proceeding instituted by or against a Person seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, or any proceeding seeking the
entry of an order for relief by the appointment of a receiver, trustee,
custodian or similar official for its or a substantial part of its property.
 
2.26     “LIBOR” means, as of a selected date, the greater of (a) forty-five one
hundredths of one percent (0.45%) and (b) the rate per annum (rounded upward, if
necessary, to the nearest whole 1/16th of one percent (1.0%) determined pursuant
to the following formula:

       
LIBOR =
Base LIBOR
   
100% - LIBOR Reserve Percentage

 

 
          (a)          “Base LIBOR” means the rate per annum for United States
Dollar deposits quoted by WFBC for the purpose of calculating the effective
floating interest rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for 3 month delivery
of funds in amounts approximately equal to the principal amount of such loans.
     
          (b)          “Daily Three Month LIBOR” means, for any day, the rate of
interest equal to LIBOR then in effect for delivery for a 3 month period. When
interest is determined in relation to Daily Three Month LIBOR, each change in
the interest rate shall become effective each Business Day that WFBC determines
that Daily Three Month LIBOR has changed.
     
          (c)          “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by WFBC for expected changes in
such reserve percentage during the then current Term.

 
The Customer understands and agrees that WFBC may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as WFBC in its discretion deems appropriate, including the
rate offered for U.S. Dollar deposits on the London Inter-Bank Market. WFBC’s
determination of LIBOR shall be conclusive, absent manifest error.
 
 
4

--------------------------------------------------------------------------------

 
 
2.27     “Lien” means any security interest, assignment (whether absolute or by
way of security), mortgage, deed of trust, pledge, lien (statutory or
otherwise), charge, encumbrance, title retention agreement or analogous
instrument or device, including without limitation the interest of each lessor
under any capitalized lease and the interest of any bondsman under any payment
or performance bond, in, of or on any assets or properties of a person or
entity, whether now owned or subsequently acquired and whether arising by
agreement or operation of law.
 
2.28     “Material Adverse Effect” means any effect upon the business,
operations, property or financial or other condition of the Customer which, in
the sole determination of WFBC, materially adversely affects (a) the interest of
WFBC in the Purchased Accounts, the Related Rights or the Collateral, (b) the
collectibility and enforceability of the Purchased Accounts, the Related Rights
or the Collateral or WFBC’s rights thereunder or (c) the ability of the Customer
to perform its obligations under this Agreement or any of the Related Documents.
 
2.29     “Multiemployer Plan” means a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
 
2.30     “Other Taxes” shall have the meaning set forth in Section 11.20(b).
 
2.31     “Outstanding Balance” means, for any Purchased Account, the total
amount due and payable by the Account Debtor for goods or services rendered by
the Customer in respect of such Purchased Account, after reduction for any
payments, discounts, credits, rebates, allowances, reserves, incentives,
penalties or other reductions or similar adjustments, as determined by WFBC in
it sole discretion.
 
2.32     “Participant” shall have the meaning set forth in Section 11.02.
 
2.33     “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA (or any successor thereto).
 
2.34     “Permitted Lien” and “Permitted Liens” shall have the meaning set forth
in Section 6.13.
 
2.35     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
of a governmental entity.
 
2.36     “Plan” means, at a particular time, any employee benefit plan which is
covered by ERISA and in respect of which the Customer or a Subsidiary is an
“employer” as defined in Section 3(5) of ERISA.
 
2.37     “Purchase Limit” means the limit WFBC sets from time to time in its
sole discretion establishing the maximum gross face amount of Purchased Accounts
which are approved as Acceptable Accounts at any given time owed by a particular
Account Debtor.
 
 
5

--------------------------------------------------------------------------------

 
 
2.38     “Purchase Price” means, for any Purchased Account and the Related
Rights with respect thereto, an amount equal to 90% of the gross face amount of
such Purchased Account, less any charges with respect to such Purchased Account
and less any amount of any trade discounts, credits or allowances, or any other
reductions or adjustments to such Purchased Account taken by the Account Debtor.
This percentage may be adjusted by WFBC at any time at WFBC’s sole discretion.
 
2.39     “Purchased Account” and “Purchased Accounts” shall have the meanings
set forth in Section 3.01(a).
 
2.40     “Purchased Amount” means, at any time, an amount equal to (a) the
aggregate Purchase Price, minus (b) the aggregate amount paid to WFBC hereunder
on account of Purchased Accounts and Related Rights, net of all fees, interest,
expenses and costs hereunder.
 
2.41     “Records” means all tangible and electronic books, records, reports and
other documents and information (including hard copies of all data maintained in
databases of the Customer on tapes, disks and punch cards) maintained in respect
of the Purchased Accounts, the Related Rights, the Collateral and the Account
Debtors.
 
2.42     “Related Document” means any agreement, document, exhibit, notice or
other written communication to which the Customer is a party or which has at any
time been delivered by or on behalf of the Customer to WFBC in connection with
this Agreement, including each Guaranty and each guaranty by the Customer in
favor of WFBC.
 
2.43     “Related Rights” shall have the meaning set forth in Section 3.01.
 
2.44     “Related Security” means, with respect to the Purchased Accounts, (a)
all Liens, and all property subject thereto, from time to time purporting to
secure payment of any Purchased Account, including any security deposit, whether
pursuant to any related agreement or otherwise; (b) all of the Customer’s right,
title and interest in, to and under all guarantees, indemnities, letters of
credit, insurance policies (and proceeds and premium refunds thereof) and other
agreements or arrangements of whatsoever character from time to time supporting
or securing payment of any Purchased Account, whether pursuant to the related
agreement or otherwise; (c) all related Records; and (d) all proceeds of or
relating to the foregoing and any Purchased Account.
 
2.45     “Reorganization” means with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
 
2.46     “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 2615 or any successor regulation thereto.
 
2.47     “Repurchase Price” means, for any Purchased Account and the Related
Rights with respect thereto, (a) the lesser of (i) the Purchase Price related to
such Purchased Account and the Related Rights with respect thereto and (ii) the
Outstanding Balance of such Purchased Account, plus (b) all fees, costs or
expenses associated with the repurchase or collection of such Purchased Account
and the Related Rights with respect thereto.
 
 
6

--------------------------------------------------------------------------------

 
 
2.48     “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.
 
2.49     “Subsidiary” means, as to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person; unless
otherwise specified, “Subsidiary” means a Subsidiary of the Customer.
 
2.50     “Taxes” shall have the meaning set forth in Section 11.20(a).
 
2.51     “Term” means, the period from the date hereof to and including August
27, 2013 and, thereafter, each subsequent twenty-four (24) month period unless
WFBC or the Customer notifies the other in writing, at least sixty (60) days
prior to the end of the current Term, that such party will deem this Agreement
terminated on the last day of the current Term.
 
2.52     “Termination Date” means the earliest of (a) the last day of the
current Term, (b) the date WFBC terminates this Agreement pursuant to Section
3.11, (c) the date the Customer terminates this Agreement pursuant to Section
3.11 or Section 11.02, (d) the date on which an Event of Termination described
in Section 9.01(d) occurs, or (e) during the continuation of an Event of
Termination, the date on which WFBC exercises its right to cease purchasing
Accounts.
 
2.53     “Unacceptable Account” means any Account which is not acceptable in
WFBC’s sole discretion including the following:
 
           (a)          Accounts unpaid ninety (90) days or more after the
invoice date;
 
          (b)         Accounts owed by any unit of government, whether foreign
or domestic (provided, however, that Unacceptable Accounts shall not include
that portion of Accounts owed by such units of government for which the Customer
has provided evidence satisfactory to WFBC that (i) WFBC has a first priority
perfected security interest in such Accounts and (ii) such Accounts may be
enforced by WFBC directly against such unit of government under all applicable
laws);
 
           (c)          Accounts not payable in United States Dollars;
 
           (d)          Any Account which is not an “account” or “payment
intangible” within the meaning of Article 9 of the Uniform Commercial Code of
all applicable jurisdictions;
 
           (e)          Any Account which (i) does not arise under a contract
which is in full force and effect, (ii) does not constitute the legal, valid and
binding obligation of the related Account Debtor enforceable against such
Account Debtor in accordance with its terms, (iii) is subject to counterclaim,
defense or other Lien (other than Permitted Liens), or (iv) is an executory
contract or unexpired lease within the meaning of Section 365 of the Bankruptcy
Code;
 
 
7

--------------------------------------------------------------------------------

 
 
           (f)          Any Account which arises under a contract which (i) does
not contain an obligation to pay a specified sum of money or is subject to
contingencies, (ii) requires the Account Debtor under such contract to consent
to the sale, transfer or assignment of the rights to payment under such
contract, (iii) limits or restricts the sale, transfer or assignment (whether
absolutely or by way of security) of such contract, or (iv) contains a
confidentiality provision that purports to restrict WFBC’s exercise of rights
under this Agreement, including the right to review such contract;
 
           (g)          Any Account which, in whole or in part, contravenes any
law, rule or regulation applicable thereto (including those relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), which contravention
would reasonably be expected to have a Material Adverse Effect;
 
           (h)          Accounts owed by an Account Debtor which (i) is not
acceptable to WFBC or (ii) is located outside the United States or Canada;
 
           (i)          Accounts owed by an Account Debtor that is insolvent,
the subject of an Insolvency Proceeding or has ceased doing business;
 
           (j)           Accounts owed by an owner, shareholder, Subsidiary,
Affiliate, officer or employee of the Customer;
 
           (k)          Accounts not beneficially or legally owned by the
Customer immediately prior to purchase by WFBC;
 
           (1)         Accounts which represent indebtedness of an Account
Debtor that constitutes an illegal, invalid or unenforceable obligation of such
Account Debtor to pay the amount thereof on the maturity date stated therein;
 
           (m)         Accounts which, upon purchase by WFBC, are not subject to
a duly perfected Lien in WFBC’s favor or which are subject to any Lien in favor
of any Person other than WFBC, including any payment or performance bond;
 
           (n)          Accounts that have been restructured, extended, amended
or modified;
 
           (o)          Any Account whose sale, transfer or assignment (whether
absolutely or by way of security) is limited or restricted by the terms of the
contract evidencing or relating to such Account (unless such limitation or
restriction has been complied with and WFBC is satisfied in its sole discretion
that the sale, transfer or assignment of such Account hereunder is valid and
effective);
 
           (p)          That portion of Accounts that constitutes freight fees,
allowances, finance charges, service charges or sales or excise taxes;
 
           (q)          Accounts that have been invoiced, paid or partially paid
in advance of the full delivery and acceptance of goods or the performance and
acceptance of services or in advance of the submission of such Accounts to WFBC;
 
           (r)          Any Account which was not generated in the ordinary
course of the Customer’s business;
 
 
8

--------------------------------------------------------------------------------

 
 
           (s)           Any Account as to which not all of the related invoices
have been made available to WFBC in a form acceptable to WFBC, and which are not
included in an Assignment and Schedule of Accounts acceptable to WFBC in its
sole discretion prior to the proposed purchase of such Accounts;
 
           (t)          Any Account which is subject to any asserted reduction
(including any reduction on account of any offsetting account payable of the
related Account Debtor or the Customer to an Account Debtor), cancellation,
rebate or refund or any dispute, offset, counterclaim, Lien or defense
whatsoever; provided that an Account that is subject only in part to any of the
foregoing but otherwise qualifies as an Acceptable Account (as determined by
WFBC in its sole discretion) shall be an Acceptable Account to the extent not
subject to reduction, cancellation, refund, dispute, offset, counterclaim, Lien
or other defense;
 
           (u)          Accounts which would cause the Purchase Limit for such
Account Debtor to be exceeded;
 
           (v)          Accounts which would cause the Purchased Amount to
exceed the Facility Maximum; and
 
           (w)         Accounts, or portions thereof, that fail to conform to
the representations and warranties contained herein or are otherwise deemed
unacceptable by WFBC in its sole discretion.
 
2.54     “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of Colorado; provided, however, to the
extent the law of any other state or other jurisdiction applies to the
attachment, perfection, priority or enforcement of any Lien granted to WFBC in
any of the Collateral, “Uniform Commercial Code” means the Uniform Commercial
Code as in effect in such other state or jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection, priority or
enforcement of a Lien in such Collateral. To the extent this Agreement defines
the term “Collateral” by reference to terms used in the Uniform Commercial Code,
each of such terms shall have the broadest meaning given to such terms under the
Uniform Commercial Code as in effect in any state or other jurisdiction.
 
2.55     “Wells Receivers” shall have the meaning set forth in Section 11.17.
 
2.56     “WFBC Discount” means, with respect to each Purchased Account and the
Related Rights with respect thereto, an amount equal to the lesser of (i) the
sum of LIBOR, which interest rate shall change whenever LIBOR changes, plus five
and three tenths of one percent (5.30%) per annum, or (ii) the lawful maximum,
if any, in effect from time to time for advances to customers of the type, in
the amount, for the purposes and otherwise of the kind herein contemplated. Upon
the occurrence and during the continuation of an Event of Termination, with
respect to each Purchased Account and the Related Rights with respect thereto,
the WFBC Discount shall be equal to the sum of LIBOR, which interest rate shall
change whenever LIBOR changes, plus eight and three tenths of one percent
(8.30%) per annum, or such lesser amount as WFBC in its sole discretion may
determine (but in no event shall such fee be more than the lawful maximum, if
any, in effect from time to time for advances of the type, in the amount, for
the purposes and otherwise of the kind herein contemplated). The WFBC Discount
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed. WFBC may increase the WFBC Discount if WFBC’s cost of funds increases
for any reason. Such change shall be effective upon the actual change in WFBC’s
cost of funds.
 
 
9

--------------------------------------------------------------------------------

 
 
2.57     “WFBC Discount Fee” shall have the meaning set forth in Section
3.08(a).
 
Article 3.
Purchase and Assignment of Accounts
 
3.01     Purchase and Assignment of Accounts. Pursuant to the terms herein and
in consideration for amounts paid to the Customer on the date hereof as well as
amounts paid to the Customer during the term hereof, the Customer hereby agrees
to sell, transfer and assign to WFBC, with recourse, as absolute owner, and WFBC
hereby agrees to purchase from the Customer, during the period from the Closing
Date to but excluding the Termination Date, as of the date of each delivery of
each Assignment and Schedule of Accounts acceptable to WFBC in its sole
discretion, all of the Customer’s right, title and interest in and to the
following:
 
           (a)          Each Acceptable Account generated by the Customer which
is offered for sale, transfer and assignment by the Customer pursuant to an
Assignment and Schedule of Accounts delivered to WFBC by the Customer and
accepted by WFBC in its sole discretion (collectively, the “Purchased Accounts”
and each, a “Purchased Account”);
 
            (b)         All rights of action (including all rights of stoppage
in transit, replevin, repossession, reclamation, setoff, detinue, repurchase and
all other rights of action of a consignor, consignee, unpaid vendor, mechanic,
artisan or other lienor) accrued or to accrue on each Purchased Account,
including full power to collect, sue for, compromise, assign, in whole or in
part, or in any other manner enforce collection thereof in the Customer’s name
or otherwise;
 
           (c)          All right, title and interest of the Customer in and to
the Records, the Related Security, all agreements, documents or instruments
relating to the Purchased Accounts and the proceeds thereof, and all deposits
and other security for the obligation of any Person under or relating to the
Purchased Accounts, in each case whether presently existing or hereafter
arising, now owned or hereafter acquired;
 
           (d)          All inventory and goods relating to, or which by sale
have resulted in, Purchased Accounts, including all returned inventory and
goods; and
 
           (e)          All proceeds of the foregoing in any form (collectively,
with the assets described in Section 3.01(b), Section 3.01(c), and Section
3.01(d), the “Related Rights”).
 
The foregoing sales, transfers and assignments do not constitute, and are not
intended to result in, an assumption by WFBC of any liability or obligation of
the Customer or any other Person in connection with the Purchased Accounts, the
Related Rights or under any agreement or instrument relating thereto.
 
3.02     Approval. WFBC shall not purchase an Account and the Related Rights
with respect thereto unless such Account is first submitted to WFBC by the
Customer for approval. WFBC is not obligated to buy from the Customer any
Account and the Related Rights with respect thereto that WFBC does not deem
acceptable in its sole discretion.
 
 
10

--------------------------------------------------------------------------------

 
 
3.03     Required Forms. When the Customer offers an Account and the Related
Rights with respect thereto to WFBC for sale, transfer and assignment, WFBC
shall receive (a) an Assignment and Schedule of Accounts, in a form satisfactory
to WFBC in its sole discretion and signed by an authorized representative of the
Customer, (b) an original invoice or an electronic equivalent thereof, either of
which must be in a form acceptable to WFBC in its sole discretion, (c) a copy of
the bill of lading if applicable, (d) proof of delivery, (e) contract, purchase
order, or purchase order number which corresponds with such invoice, as
appropriate to the business of the Customer, (f) notification of assignment and
waiver of offset signed by the applicable Account Debtor in a form acceptable to
WFBC in its sole discretion, and (g) any other document which WFBC may require.
 
3.04     Purchase. Upon approval and acceptance by WFBC of an Account and the
Related Rights with respect thereto for the sale, transfer and assignment to
WFBC of such Account and such Related Rights, WFBC shall purchase and the
Customer shall sell, transfer and assign to WFBC such Account and such Related
Rights.
 
3.05     Purchase Price. As consideration for the sale, transfer and assignment
to WFBC of an Account and the Related Rights with respect thereto, WFBC shall
pay to the Customer the Purchase Price for such Account and such Related Rights
on the terms and conditions as stated herein.
 
3.06     Payment of Purchase Price. Upon the sale, transfer and assignment of an
Account and the Related Rights with respect thereto to WFBC, and receipt of all
documents and forms described in Section 3.03 and upon fulfillment of all
conditions precedent to such sale, transfer and assignment as more fully set
forth herein, WFBC shall pay the Purchase Price for such Purchased Account and
such Related Rights to the Customer as follows, as determined by WFBC in its
sole discretion: (i) WFBC shall pay such Purchase Price to the Customer or to
any third party at the Customer’s written direction to WFBC, or (ii) WFBC shall
advance such Purchase Price to the Collected Reserve Account.
 
3.07     Repurchase of Accounts. The Customer shall (a) repurchase any and all
Purchased Accounts and the Related Rights with respect thereto, whether disputed
or undisputed, as may be requested by WFBC, from time to time in its sole
discretion, and (b) pay on demand the Repurchase Price for such Purchased
Accounts and the Related Rights with respect thereto. In any event where
repurchase is required under this Agreement, WFBC, at its discretion, may charge
the Repurchase Price to the Customer’s Collected Reserve Account which may
create a deficit balance in the Collected Reserve Account.
 
3.08     Fees.
 
           (a)          WFBC Discount Fee. The Customer shall pay WFBC a fully
earned fee equal to the product of the WFBC Discount multiplied by the aggregate
Outstanding Balance of the Purchased Accounts (the “WFBC Discount Fee”). The
WFBC Discount Fee shall accrue daily and shall be due and payable in arrears on
the first day of each month and on the Final Termination Date.
 
 
11

--------------------------------------------------------------------------------

 
 
           (b)          Audit Fees. The Customer shall pay WFBC, on demand,
audit fees in connection with any audits or inspections conducted by WFBC of the
Purchased Accounts, the Related Rights, the Collateral or the Customer’s
operations or business, at the rates established from time to time by WFBC as
its audit fees, together with all actual out of pocket costs and expenses
incurred in conducting any such audit or inspection; provided that the Customer
shall not, with the exception of fees, costs, and expenses incurred during the
continuation of an Event of Termination, be required to reimburse WFBC for more
than two (2) such audits or inspections in any calendar year.
 
           (c)          Termination Fee. If the Termination Date occurs before
the last day of the then current Term, including any renewal Terms, in addition
to any and all other amounts due hereunder, the Customer shall pay to WFBC an
early termination fee equal to the product of (i) one percent (1.0%) times the
Aggregate Facility Maximum times (ii) a fraction, the numerator of which is the
average Purchased Amount for the six-month period ending on the date such
termination fee is paid and the denominator of which is the sum of the average
Purchased Amount for the six-month period ending on the date such termination
fee is paid plus the average Purchased Amount (as defined in each Affiliate
Account Purchase Agreement) for the six-month period ending on the date such
termination fee is paid under each Affiliate Account Purchase Agreement.
 
3.09     Mandatory Payments. Unless WFBC shall otherwise consent in a written
agreement that sets forth the terms and conditions which WFBC in its discretion
may deem appropriate, if the Purchased Amount is at any time greater than the
Facility Maximum, the Customer shall pay to WFBC, upon demand, the amount
necessary to eliminate such excess. Any such payment received by WFBC under this
Agreement may be applied to the amounts owing to WFBC from the Customer, in such
order and in such amounts as WFBC in its sole discretion may determine from time
to time.
 
3.10     Collected Reserve Account and Reporting and Statement of Account.
 
           (a)          After collection by WFBC of a Purchased Account and the
Related Rights with respect thereto, if any, WFBC shall credit the Collected
Reserve Account with the amount collected on such Purchased Account and such
Related Rights less: (i) the Purchase Price, and (ii) any fees, expenses or
charges owed to WFBC as more fully described herein. Any fee, charge or other
obligation of the Customer under this Agreement or any Related Document may be
charged against the Collected Reserve Account in WFBC’s sole discretion.
Provided no Event of Termination has occurred and is continuing, or any event
has occurred which with the passage of time or notice would be an Event of
Termination, any available balance held in the Collected Reserve shall be
released twice weekly to the Customer or to any third party, at the Customer’s
written direction to WFBC. Upon the occurrence and during the continuation of an
Event of Termination, or the continuation of an event which with the passage of
time or notice would become an Event of Termination, WFBC may hold any balance
in the Collected Reserve Account as Collateral for any obligations of the
Customer to WFBC and WFBC may charge any such obligations against the Collected
Reserve Account in its sole discretion.
 
 
12

--------------------------------------------------------------------------------

 
 
           (b)          On a weekly basis, or as otherwise determined by WFBC at
its sole discretion, WFBC shall prepare, and make available to the Customer
through WFBC’s online reporting system referred to as “Commercial Electronic
Office” or any replacement thereof, an accounting of the purchases, collections,
and amounts credited to or charged against the Collected Reserve Account during
that week or other period. Should such a statement of account indicate a deficit
balance, such balance shall be due and payable and the Customer shall
immediately pay to WFBC the amount of such deficit plus accrued interest on such
deficit balance. Interest shall accrue on any deficit balance at the annual rate
of eighteen percent (18%), calculated on a daily basis, not to exceed the
applicable legal limit, until such deficit is paid in full.
 
3.11     Termination of this Agreement. The Customer may terminate this
Agreement at any time if it (a) gives WFBC at least thirty (30) days advance
written notice prior to the proposed Termination Date and (b) pays WFBC
applicable termination fees in accordance with the terms of this Agreement. If
the Customer terminates this Agreement, on such Termination Date, (x) all
amounts due hereunder shall be immediately due and payable and (y) the Customer
shall repurchase all outstanding Purchased Accounts and the Related Rights with
respect thereto and immediately pay the Repurchase Price for such Purchased
Accounts and the Related Rights with respect thereto. If any Affiliate Account
Purchase Agreement is terminated, then, in WFBC’s sole discretion, WFBC may
terminate this Agreement, and (x) all amounts due hereunder, including
applicable termination fees, shall be immediately due and payable and (y) the
Customer shall repurchase all outstanding Purchased Accounts and the Related
Rights with respect thereto and immediately pay the Repurchase Price for such
Purchased Accounts and the Related Rights with respect thereto.
 
3.12     Sole Property. Once WFBC has purchased an Account, any and all payments
from whatever source as to such Purchased Account are the sole property of WFBC.
 
3.13     Credit Risk. The purchase of Accounts hereunder shall be on a full
recourse to Customer basis.
 
3.14     Miscellaneous Payments. Should WFBC receive a duplicate payment on a
Purchased Account or other payment which is not identified, WFBC shall carry
these sums as open items in its accounting, shall return any duplicate payment
to the Account Debtor or apply such unidentified payment pursuant to the terms
hereof upon proper identification and documentation and shall use commercially
reasonable efforts to notify the Customer thereof (provided that WFBC’s failure
to do so shall not be a breach of this Agreement). In the event WFBC receives
payment on an Account which has not been purchased hereunder and can be
identified as being the property of the Customer, such payment will be credited
to the Collected Reserve Account and released in accordance with this Agreement.
 
3.15     Misdirected Payments. With respect to misdirected payments, whenever
any payment on any Purchased Account comes into the Customer’s possession, the
Customer shall hold such payment in trust and safekeeping, as the property of
WFBC, and immediately turn over to WFBC such payment in the same form as it was
received by the Customer to WFBC. The Customer shall pay a misdirected payment
fee in the amount of fifteen percent (15%) of the amount of any payment on
account of a Purchased Account which has been received by the Customer and not
delivered in kind to WFBC on the next Business Day following the date of receipt
by the Customer. Further, the Customer shall segregate and hold in trust and
safekeeping, as the property of WFBC, and immediately turn over to WFBC, any
goods or inventory returned to, reclaimed or repossessed by the Customer which
constitute Related Rights related to a Purchased Account.
 
 
13

--------------------------------------------------------------------------------

 
 
3.16     Repayment of Account Debtor. In the event WFBC is required to repay any
Account Debtor for a payment received by WFBC on an Account or Related Right,
the amount of the repayment by WFBC shall be an obligation of the Customer to
WFBC whether or not this Agreement has been terminated. In the event the
Customer receives a payment from WFBC to which the Customer has no rights,
repayment of the funds to WFBC is an obligation of the Customer to WFBC whether
or not this Agreement has been terminated. In either event, if the obligation is
not paid upon five (5) days notice of the obligation to pay from WFBC to the
Customer, WFBC may file a financing statement in connection with the security
interest granted herein (if necessary) or otherwise perfect its interest in the
Collateral and exercise any and all rights it has under this Agreement, any
Related Document or otherwise to collect the amounts due.
 
3.17     Hold Harmless. The Customer shall hold WFBC harmless against any
Account Debtor ill will arising from WFBC’s collecting or attempting to collect
on any Purchased Account and the Related Rights with respect thereto, provided
that WFBC acts in a commercially reasonable manner.
 
3.18     Book Entry. The Customer shall, immediately upon sale to WFBC of each
Account and the Related Rights with respect thereto, make proper entries on its
books and records disclosing the absolute sale of such Accounts to WFBC on said
books and records and other documents as so directed by WFBC.
 
3.19     Third Party Information. In the event WFBC provides financial
information to the Customer regarding a third party, whether by setting a
Purchase Limit, at the request of the Customer or otherwise, the Customer
understands that WFBC is not making any representations or warranties or
expressing an opinion as to the creditworthiness of any such third party.
 
3.20     Payment Terms.
 
           (a)          All accrued and unpaid fees, expenses, default interest,
costs and any other amounts due from the Customer shall be due and payable (i)
on the date set forth herein or, if no date is set forth herein, upon demand by
WFBC, and (ii) on the Final Termination Date. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of the fees, expenses,
interest, costs and any other amounts due hereunder, as the case may be.
 
           (b)          All amounts to be paid by or deposited hereunder will be
paid or deposited not later than 1:00 p.m. (Denver, Colorado time) on the day
when due in same day funds. All computations of interest and fees shall be
calculated for the actual days elapsed based on a 360 day year.
 
 
14

--------------------------------------------------------------------------------

 
 
           (c)          Amounts due to WFBC hereunder shall be remitted to WFBC
in United States Dollars.
 
           (d)          The Customer shall pay, as a full recourse obligation,
all fees, interest, costs and expenses, including all amounts payable under
Section 11.07.
 
           (e)          The Customer will pay on demand to WFBC interest (before
and after default and before and after judgment, with interest on overdue
interest at the same rate) on all amounts not paid to or deposited when due
hereunder (other than amounts due under Section 3.10(b)) at a rate equal to
LIBOR, which interest rate shall change whenever LIBOR changes, plus eight and
three tenths of one percent (8.30%) per annum calculated daily.
 
           (f)          The Customer will make all payments required to be made
by it hereunder without deduction or setoff regardless of any defense or
counterclaim.
 
           (g)          The Customer acknowledges that (i) WFBC may maintain
records of the Purchased Amount, all Purchased Accounts, all proceeds of
Collateral and all amounts paid by the Customer to WFBC hereunder, including all
fees, interest, costs and expenses; (ii) such records shall, absent manifest
error, be conclusive evidence thereof and (iii) the failure of WFBC to maintain
any such records shall not limit or otherwise affect the obligations of the
Customer or the rights and remedies of WFBC hereunder or under any Related
Document.
 
Article 4.
Conditions Precedent
 
4.01     Conditions Precedent to Initial Purchase. Prior to the initial purchase
hereunder, the Customer shall deliver to WFBC, unless waived by it, the
following items and documents, in form and substance satisfactory to WFBC:
 
           (a)          an executed copy of this Agreement;
 
           (b)          (i) a certificate of an officer of the Customer
containing a copy of its articles of incorporation and bylaws, an appropriate
resolution of its directors, and the names and true signatures of the officers
authorized to sign this Agreement and the Related Documents on its behalf, and
(ii) a certificate of an officer of the Customer containing the names and true
signatures of the officers authorized to sign all reports and other submissions
under this Agreement and the Related Documents on its behalf, on which
certificates WFBC shall be entitled to conclusively rely until such time as WFBC
receives from the Customer a replacement certificate meeting the requirements of
this Section 4.01(b)(i) or (ii), as the case may be;
 
           (c)          a certificate of status, good standing or compliance in
respect of the Customer issued by its jurisdiction of incorporation and a
certificate of status, good standing or compliance in respect of the Customer
issued by the appropriate authorities in each jurisdiction in which the Customer
is required to be registered in order to conduct its business;
 
           (d)          evidence (which shall include an officer’s certificate
of the Customer), in form and substance satisfactory to WFBC, that the Customer
and the other parties to (i) the Acquisition and Share Exchange Agreement by and
among Corporate Resource Services, Inc., the Customer and Robert Cassera, dated
November 21, 2011, and (ii) all other documents, instruments and agreements
related thereto, will be prepared to close, upon the funding of the initial
purchase hereunder, such transactions substantially upon the terms set forth in
such agreements;
 
 
15

--------------------------------------------------------------------------------

 
 
           (e)          a guaranty by the Customer guaranteeing the obligations
owing under each Affiliate Account Purchase Agreement;
 
           (f)          an amended and restated account purchase agreement with
D & D Staffing, Corp.;
 
           (g)          an amendment to each Affiliate Account Purchase
Agreement;
 
           (h)          an amended and restated guaranty by Corporate Resource
Services, Inc.;
 
           (i)           an amendment to each guaranty by Insurance Overload
Services, Inc., Corporate Resource Development Inc. and Diamond Staffing
Services, Inc.;
 
           (j)             separate tri-party agreements by and among each
Affiliate that is party to an Affiliate Account Purchase Agreement, TS
Employment Inc. and WFBC;
 
           (k)           an amendment to continuing guaranty and waiver and
waiver, duly executed by Tri-State Employment Services, Inc.;
 
           (1)           an amendment to securities pledge agreement, duly
executed by Tri-State Employment Services, Inc., Tri-State North Carolina, Inc.
and the Customer;
 
           (m)          a continuing guaranty and waiver by Robert Cassera;
 
           (n)          an amendment to standby letter of credit agreement, duly
executed by the Customer.
 
           (o)          favorable legal opinions of counsel to the Customer, in
form and substance satisfactory to WFBC;
 
           (p)          executed copies of all discharges and releases, if any,
necessary to discharge or release all Liens (other than Permitted Liens) and
other rights or interests of any Person in the Purchased Accounts, the Related
Rights or the Collateral previously granted by the Customer, together with file
stamped copies of the relevant UCC-3 financing statements;
 
           (q)          current searches of appropriate filing offices showing
that (i) no Liens have been filed and remain in effect against the Customer
except Permitted Liens or Liens held by Persons who have agreed in writing that
upon receipt of proceeds of the initial purchase, they will satisfy, release or
terminate such Liens in a manner satisfactory to WFBC, and (ii) WFBC has duly
filed all financing statements necessary to perfect its Lien on the Purchased
Accounts, the Related Rights and the Collateral to the extent it is capable of
being perfected by filing, and such other similar instruments or documents as
may be necessary and, in WFBC’s reasonable discretion, advisable under any
applicable statute to perfect, record or protect WFBC’s interest in the
Purchased Accounts, the Related Rights or the Collateral;
 
 
16

--------------------------------------------------------------------------------

 
 
           (r)          payment of all fees due under the terms of this
Agreement through the date of the initial purchase and payment of all expenses
incurred by WFBC and through such date and that are required to be paid by the
Customer under this Agreement; and
 
           (s)          such other approvals, opinions or documents as WFBC in
its sole discretion may require.
 
4.02     Conditions Precedent to Subsequent Purchases. Each subsequent purchase
of an Account and the Related Rights with respect thereto shall be subject to
the conditions precedent that, on the date of such purchase before and after
giving effect to such purchase, (a) the Customer has delivered to WFBC an
Assignment and Schedule of Accounts acceptable to WFBC in its sole discretion
which includes the Accounts to be purchased, (b) the representations and
warranties of the Customer hereunder are correct on and as of the date of such
purchase as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date and (c) no event
has occurred and is continuing, or would result from such purchase, which
constitutes an Event of Termination or would constitute an Event of Termination
but for the requirement that notice be given or time elapse or both.
 
Article 5.
The Customer’s Representations and Warranties
 
The Customer hereby represents and warrants to WFBC as follows and any request
by the Customer to sell, transfer and assign Accounts to WFBC will be deemed a
representation by the Customer that all representations and warranties in this
Article 5 are true, correct and complete as of the time of the request, unless
they relate exclusively to an earlier date:
 
5.01     Existence and Trade Names. The Customer is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified to carry on business in each jurisdiction in
which the failure to be so qualified could reasonably be expected to have a
Material Adverse Effect. Attached as Exhibit A is a true, correct and complete
list of (a) the legal name of the Customer, each Affiliate of the Customer that
is a party to an Affiliate Account Purchase Agreement and STS Group, Inc. and
(b) each trade name, DBA or other fictitious name used by the Customer, each
Affiliate of the Customer that is a party to an Affiliate Account Purchase
Agreement and STS Group, Inc., which Exhibit A may be updated from time to time
as set forth in Section 6.18 Where necessary, such trade names have been
properly filed and published as required by applicable law.
 
5.02     Corporate Power and Authority. The Customer has all requisite corporate
power and authority to execute and deliver, and to perform all of its
obligations under, this Agreement and all of the Related Documents to which it
is a party.
 
5.03     Corporate Action. The Customer has taken all necessary corporate action
to authorize the execution, delivery and performance of this Agreement and all
of the Related Documents to which it is a party.
 
5.04     Authorization. The execution, delivery and performance by the Customer
of this Agreement and all of the Related Documents to which it is a party have
been duly authorized and do not require the consent or approval of the
Customer’s shareholders.
 
 
17

--------------------------------------------------------------------------------

 
 
5.05     Binding Effect. This Agreement and all of the Related Documents to
which it is a party have been duly executed and delivered by the Customer and
constitute the legally binding obligation of the Customer enforceable against it
in accordance with their terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
creditors’ rights generally and equitable principles of general application
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
 
5.06     No Contravention; No Consent Required. The Customer’s execution and
delivery of this Agreement or any Related Document to which it is a party and
compliance with their respective terms and conditions will not (a) result in a
violation of the Customer’s articles of incorporation or bylaws or any
resolutions passed by the Customer’s directors or shareholders; (b) result in a
violation of any applicable law, rule, regulation, order, judgment, injunction,
award or decree; (c) result in a breach of, or constitute a default under, any
loan agreement, indenture, trust deed or any other agreement or instrument to
which the Customer is a party or by which it is bound which could reasonably be
expected to have a Material Adverse Effect; (d) require any approval or consent
of, or any notice to or filing with, any governmental authority or agency having
jurisdiction except such as has already been obtained, or (e) result in, or
require, the creation or imposition of any Lien (other than Permitted Liens)
upon or with respect to any of the properties now owned or subsequently acquired
by the Customer.
 
5.07     Chief Executive Office. The Customer’s chief executive office is at the
location(s) set out under the Customer’s name on the signature pages to this
Agreement. All other places of business have been disclosed on the application
provided to WFBC.
 
5.08     Solvency of the Customer. The Customer is solvent and is not subject to
any Insolvency Proceeding.
 
5.09     Taxes. The Customer has made and shall continue to make timely payment
and remittance to applicable governmental authorities of all taxes and other
amounts required to be paid and remitted by the Customer pursuant to applicable
law, except (a) for such taxes as may be contested by the Customer in good faith
and for which appropriate reserves have been established as determined by WFBC
in its sole discretion and (b) for taxes the non-payment of which would not
materially adversely affect the interest of WFBC in the Purchased Accounts, the
Related Rights or the Collateral or the collectibility and enforceability of the
Purchased Accounts, the Related Rights or the Collateral or WFBC’s rights
thereunder.
 
5.10     Good Title; No Liens. The Customer is, at the time of purchase of each
Account and the Related Rights with respect thereto by WFBC, the lawful owner of
and has good and undisputed title to such Account and the Related Rights with
respect thereto. At the time of purchase, each Account and the Related Rights
with respect thereto are free from any Liens other than Permitted Liens. Each
Account offered for sale, transfer and assignment to WFBC is an Acceptable
Account.
 
5.11     Solvency of Account Debtors. To the best of the Customer’s information
and knowledge, each Account Debtor’s business is solvent at the time of this
Agreement and at the time each Account of such Account Debtor and the Related
Rights with respect thereto are presented to WFBC for purchase.
 
 
18

--------------------------------------------------------------------------------

 
 
5.12     Accounts Undisputed; Transferable. Each Account or portion thereof, as
the case may be, offered for sale, transfer and assignment to WFBC (a) is an
accurate and undisputed statement of indebtedness owed by the applicable Account
Debtor to the Customer for a certain sum which is due and payable in thirty (30)
days or less, or within such term as is agreed to by WFBC and the Customer, and
(b) is for a bona fide sale, delivery and acceptance of merchandise or
performance of services which have been received and finally accepted by such
Account Debtor. The Customer has all rights to sell, transfer or assign such
Accounts and the Related Rights with respect thereto to WFBC and such Accounts
and the Related Rights with respect thereto are payable by the applicable
Account Debtor without offset, deduction or counterclaim.
 
5.13     No Ownership; Control of Account Debtors. The Customer does not own,
control or exercise dominion over, in any way whatsoever, any Account Debtor or
the business of any Account Debtor for whom Accounts are to be, or have been,
sold by the Customer to WFBC.
 
5.14     Accuracy of Information. All of the Records and all other records,
statements, books or other written information shown to WFBC by the Customer at
anytime, either before or after the signing of this Agreement, are true and
accurate in all material respects.
 
5.15     No Actions; Suits. There is no action, suit or proceeding at law or in
equity or by or before any governmental instrumentality or other agency now
pending, or to the knowledge of the Customer, threatened against or affecting
the Customer, which if adversely determined, would have a Material Adverse
Effect.
 
5.16     Material Adverse Effect. Since the date of the Customer’s most recent
audited financial statements, there has been no Material Adverse Effect.
 
5.17     TS Employment Inc. The Customer outsources the management of human
resources, employee benefits, payroll and other services to TS Employment Inc.,
a professional employer organization. The Customer does not outsource such
services to any other Person, other than TS Employment Inc.
 
5.18     Transactions with Certain Affiliates.
 
          (a)          Prior to the date hereof, the Customer has not
transferred any assets or liabilities to Tri-State Employment Service Inc., and
STS Group, Inc., a Florida corporation that is a wholly owned Subsidiary of the
Customer, has not transferred any assets or liabilities to Tri- State Employment
Service Inc.
 
          (b)         On or prior to the date hereof, STS Group, Inc., a Florida
corporation, has, for good and valuable consideration, sold, transferred,
assigned and delivered unto the Customer and its successors and assigns all of
the assets of STS Group, Inc. of any kind or character relating to STS Group,
Inc.’s staffing services business or the customers of such business, free and
clear of all encumbrances.
 
          (c)         The Customer has not offered for sale to WFBC any accounts
generated by On Demand Staffing, Inc., a New York corporation, a wholly owned
Subsidiary of the Customer.
 
 
19

--------------------------------------------------------------------------------

 
 
5.19     Mistakenly Billed Accounts. Prior to the date hereof, Tri-State
Employment Service Inc. mistakenly billed, and offered for sale to WFBC, certain
accounts receivable under the names of “Tri State Florida” billing as Tri-State
Employment Service, “Tri State American Work Force” billing as American
Workforce, “Tri State 9: NY Temps” billing as Tri-State Employment Service and
“On Demand Staffing” assigned to WFBC by Tri-State Employment Service, all of
which accounts receivable were generated by, and should have been billed and
offered for sale to WFBC by, the Customer.
 
Article 6.
The Customer’s Covenants
 
The Customer agrees as follows:
 
6.01     Compliance with Governing Documents; Laws. The Customer will comply in
all material respects with its articles of incorporation and bylaws and all
applicable laws, rules, regulations and orders with respect to it, its
properties, and all Purchased Accounts and the Related Rights with respect
thereto, and will preserve and maintain its existence, rights, franchises,
qualifications, and privileges in the jurisdiction of its organization, and
qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified could result in a Material Adverse Effect.
 
6.02     Accounts Free from Defenses, etc. The Customer will ensure that none of
the Accounts presented for purchase, the Purchased Accounts or the Related
Rights is subject to any defense, withholding, setoff, counterclaim, deduction,
discount or any dispute with respect to underlying goods or services, and that
each such Account and the Related Rights with respect thereto are free of any
claim by the applicable Account Debtor.
 
6.03     Compliance with Account Debtor Agreements. The Customer will, at its
own expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the agreements
with its Account Debtors and under all other agreements related to any Purchased
Accounts or Related Rights. WFBC’s exercise of any rights hereunder shall not
relieve the Customer from such obligations. The Customer will not make any
change in the character of its business that could (a) result in a Material
Adverse Effect or (b) result in a Purchased Account becoming an Unacceptable
Account.
 
6.04     Ensure Payment of Purchased Accounts; Defend WFBC Title. The Customer
will (a) take all steps reasonably necessary or reasonably requested by WFBC to
(i) ensure payment of all Purchased Accounts and the Related Rights with respect
thereto by the Account Debtors and (ii) defend the title of WFBC to each
Purchased Account and the Related Rights with respect thereto and the proceeds
thereof against the claims of all other Persons and (b) consult with WFBC with
respect to any actions taken pursuant to clause (a) hereof.
 
6.05     Delivery of Instruments, etc. Upon request by WFBC after the occurrence
and during the continuation of an Event of Termination, the Customer will
promptly deliver to WFBC in pledge all instruments, documents and chattel paper
constituting Collateral or otherwise evidencing any Purchased Account or the
Related Rights with respect thereto, duly endorsed or assigned by the Customer.
 
 
20

--------------------------------------------------------------------------------

 
 
6.06     Payment Instructions. The Customer will not issue any payment
instructions to any Account Debtor other than in accordance with the terms of
this Agreement and the Related Documents. The Customer will not alter any
electronic or other instruction, code or password which could result in payment
from an Account Debtor being made to any Person other than WFBC.
 
6.07     Reporting Requirements. The Customer will provide to WFBC the
following:

     
          (a)          as soon as available and in any event within 45 days
after the end of each quarter, year-to-date unaudited financial statements of
the Customer and its Subsidiaries including a statement of quarterly income and
a balance sheet of the Customer and its Subsidiaries, certified by an authorized
officer of the Customer and its Subsidiaries, as applicable;
     
          (b)          as soon as available and in any event within 120 days
after the Customer’s fiscal year end, the Customer’s and each Subsidiary’s
audited financial statements prepared by an independent certified public
accountant acceptable to WFBC, which shall include the Customer’s and each
Subsidiary’s balance sheet, income statement, and statement of retained
earnings, prepared, if requested by WFBC, on a consolidated and consolidating
basis to include Corporate Resource Services, Inc. and each Subsidiary of
Corporate Resource Services, Inc.;
     
          (c)          within 45 days after the end of each quarter, the
Customer will deliver to WFBC a certificate in form acceptable to WFBC in its
reasonable discretion which is signed by an officer of the Customer and shall
include: (i) a compliance certificate regarding the occurrence of an Event of
Termination and (ii) a listing by Account Debtor of the outstanding Purchased
Accounts of such Account Debtor, as of the last day of such quarter, determined
in accordance with this Agreement and the instructions of WFBC;
     
          (d)          within 30 days after the end of each month, the Customer
will deliver to WFBC a detailed accounts receivable aging and a detailed
accounts payable aging, each as of the last day of such month and each in form
acceptable to WFBC in its reasonable discretion;
     
          (e)          promptly upon discovery, written notice of any commercial
tort claims brought by the Customer against any Person with respect to a
Purchased Account, any Related Rights or any Collateral, including the name and
address of each defendant, a summary of the facts, an estimate of the Customer’s
damages, copies of any complaint or demand letter submitted by the Customer, and
such other information as WFBC may request; and
     
          (f)          such other information documents, records or reports in
respect of the Purchased Accounts, the Related Rights, the Collateral or the
condition or operations, financial or otherwise, of the Customer or any of its
Subsidiaries as WFBC may from time to time reasonably request.

 
 
21

--------------------------------------------------------------------------------

 
 
6.08     Notification. Prior to purchasing any Account, WFBC may notify the
Account Debtor owing such Account of the assignment of all Accounts and instruct
such Account Debtor to make payment on all Accounts directly to WFBC.
 
6.09     Notation on Invoices. The Customer shall make a notation on each
original invoice (or the electronic equivalent of an invoice) or other such
documentation accepted by WFBC for each Account which indicates that such
Account has been sold, transferred and assigned to WFBC. Such notation shall
read as follows or as otherwise agreed to by WFBC in writing:
 
This invoice has been sold, transferred and assigned to
and is payable to:
WELLS FARGO BUSINESS CREDIT
Dept. 1494
Denver, Colorado 80291-1494
For information call 303/964-7400
 
Wire Instructions:
WELLS FARGO BANK, N.A.
San Francisco, CA
ABA# 121000248
Beneficiary: Wells Fargo Business Credit
Acct# 6355033300
 
In addition, the Customer shall make a notation, in form and substance
acceptable to WFBC in its sole discretion, on any other form of documentation
accepted by WFBC for each Account and all Related Rights which indicates that
such Account and Related Rights have been sold, transferred and assigned to
WFBC. In the event any invoice (or the electronic equivalent of an invoice) or
other form of documentation is sent or transmitted to any Account Debtor without
the notation required hereunder, a fee equal to two and one half of one percent
(2.50%) of the face amount of the related Account shall be immediately due and
payable to WFBC.
 
6.10     Directions to Account Debtors. On or prior to the date hereof, the
Customer shall have given written directions to each Account Debtor to remit all
amounts due in respect of any Account to the address and the wiring instructions
set forth in Section 6.08. All items deposited in the deposit account set forth
in Section 6.08 shall be subject to final payment. If any such item is returned
uncollected, the Customer agrees to pay WFBC on demand the amount of that item.
The Customer agrees to take any action reasonably requested by WFBC to
facilitate the foregoing.
 
6.11     No Interference. The Customer will not under any circumstances or in
any manner whatsoever, interfere with any of WFBC’s rights under this Agreement.
 
6.12     No Sale or Assignment. For the duration of this Agreement and for any
period thereafter as long as any obligation to repurchase or indebtedness
whatsoever remains owing by the Customer to WFBC, the Customer will not sell,
transfer or assign Accounts or any Related Rights to any party other than WFBC.
 
 
22

--------------------------------------------------------------------------------

 
 
6.13     Permitted Liens. The Customer shall not create, incur or suffer to
exist any Lien upon any of its assets, now owned or later acquired, as security
for any indebtedness, with the exception of the following (each a “Permitted
Lien”; collectively, “Permitted Liens”): (a) in the case of real property,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Customer’s business or operations as
presently conducted; (b) Liens in existence on the date of this Agreement that
are described in Exhibit B; (c) the Liens created by this Agreement or any
Related Document; and (d) purchase money Liens relating to the acquisition of
equipment not exceeding the lesser of cost or fair market value and so long as
no Event of Termination has occurred and is then in existence and none would
exist immediately after such acquisition.
 
6.14     No Modification of Invoices. Without the prior written consent of WFBC,
the Customer will not change or modify the terms of the original invoice or
agreement with any Account Debtor or the order of payment on Accounts sold to
WFBC.
 
6.15     Material Disputes. The Customer will promptly (but in any event within
three Business Days of obtaining knowledge thereof) notify WFBC of (a) any
material dispute between the Customer and an Account Debtor in which $50,000 or
more is in dispute, (b) the return or returns by an Account Debtor or its
Affiliates to the Customer of any product with a fair market value of $50,000 or
more in the aggregate at any one time or (c) any material claim, loss or offset
of any kind against the Customer or WFBC in excess of $50,000 asserted by an
Account Debtor owing a Purchased Account.
 
6.16     Insurance. The Customer will maintain such insurance covering the
Customer’s business or the property of the Account Debtors as is customary and
adequate for businesses similar to the business of the Customer in an amount as
is sufficient to compensate for reasonably foreseeable loss, and promptly pay
all premiums with respect to the policies covering such insurance. Further, the
Customer will have WFBC named as lender loss payee for such insurance.
 
6.17     Chief Executive Office; Location of Books and Records. The Customer
will notify WFBC in writing prior to any change in the location of any of its
places of business, including the location of the Customer’s inventory or, if
the Customer has or intends to acquire any additional place of business. The
Customer will not change its chief executive office or the office or offices
where the Customer’s books and records concerning Purchased Accounts and the
Related Rights are kept without thirty (30) days’ prior written notice to WFBC.
The Customer will not remove any Collateral from the jurisdictions in which the
Collateral is located on the date of this Agreement without the prior written
consent of WFBC.
 
 
23

--------------------------------------------------------------------------------

 
 
6.18     Notification of Changes; Additional Trade Names; Dissolution. The
Customer will notify WFBC in writing at least thirty (30) days prior to any (a)
proposed change of the Customer’s legal name, jurisdiction of incorporation,
identity, legal entity, or corporate structure or (b) business dissolution;
provided that the Customer shall merge with and into TS Staffing Services, Inc.,
a Delaware corporation, with TS Staffing Services, Inc., a Delaware corporation,
as the surviving entity, on or before December 31, 2011. At least thirty (30)
days prior to any use of any trade name, DBA or other fictitious name not listed
on Exhibit A on the date hereof by the Customer, any Affiliate of the Customer
that is a party to an Affiliate Account Purchase Agreement and STS Group, Inc.,
the Customer will provide WFBC with an updated Exhibit A in substantially the
form of Exhibit A, which updated Exhibit A (i) shall contain all information
required by WFBC with respect to each such additional trade name, DBA or other
fictitious name, (ii) shall be executed by each of the Customer, each Affiliate
of the Customer that is a party to an Affiliate Account Purchase Agreement, STS
Group, Inc., Corporate Resource Services, Inc. and each other Guarantor, (iii)
shall be acceptable to WFBC in its sole discretion, (iv) shall be effective on
the date that WFBC acknowledges its acceptance of such updated Exhibit A by
executing and dating such updated Exhibit A and (v) shall replace any previous
Exhibit A and be deemed the Exhibit A to this Agreement and each Affiliate
Account Purchase Agreement on the date that WFBC acknowledges its acceptance of
such updated Exhibit A by executing and dating such updated Exhibit A. Customer
will notify WFBC in writing within five (5) Business Days after an officer of
the Customer or any Subsidiary becomes the direct or indirect owner of twenty
five percent (25%) or more of the equity interests in the Customer.
 
6.19     Notification of Legal Proceedings. No later than three days after
discovery, the Customer will notify WFBC in writing of (a) any litigation or
other proceeding before any court or governmental agency which seeks a monetary
recovery against the Customer in excess of $100,000 or (b) any Insolvency
Proceeding against the Customer.
 
6.20     USA PATRIOT Act. The Customer will (i) ensure, and cause each
Subsidiary to ensure, that no equity owner shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control, the Department of the Treasury or
included in any Executive Orders, (ii) not use or permit the use of the proceeds
of this Agreement or any other financial accommodation from WFBC to violate any
of the foreign asset control regulations of the Office of Foreign Assets Control
or other applicable law, (iii) comply, and cause each Subsidiary to comply, with
all applicable Bank Secrecy Act laws and regulations, as amended from time to
time, and (iv) otherwise comply with the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) as required by federal law and WFBC’s
policies and practices.
 
6.21     Transactions with Certain Affiliates. The Customer has not entered, and
shall not enter, into any transaction with Tri-State Employment Services, Inc.,
Tri-State Employment Service Inc., D & D Staffing, Corp., any Subsidiary of
Corporate Resource Services, Inc. or any Affiliates of any of the foregoing
(other than Corporate Resource Services, Inc.), unless in each case it is
entered into in the ordinary course of business undertaken by the Customer in
good faith and upon fair and reasonable terms no less favorable to the Customer
than the Customer would obtain in a comparable arms-length transaction.
 
6.22     Professional Employer Organizations. The Customer will (a) provide WFBC
with at least thirty (30) days prior written notice before outsourcing any
services to any professional employer organization other than TS Employment Inc.
and (b) prior to outsourcing any services to any such professional employer
organization, deliver to WFBC a Tri-Party Agreement, in form and substance
acceptable to WFBC in its sole discretion, duly executed by the Customer and
such professional employer organization.
 
 
24

--------------------------------------------------------------------------------

 
 
Article 7.
Security Interest
 
7.01     Security Interest/Collateral. As further inducement for WFBC to enter
into this Agreement, the Customer hereby pledges, assigns and grants to WFBC a
Lien and security interest in the Collateral as security for the payment and
performance of any and all obligations and liabilities whatsoever of the
Customer to WFBC under this Agreement or any Related Document. Following request
by WFBC, the Customer shall grant WFBC a Lien and security interest in all
Collateral consisting of commercial tort claims that it may have against any
Person.
 
7.02     Security Documents. The Customer authorizes WFBC, at the Customer’s
expense, to file financing statements naming the Customer or any trade name, DBA
or other fictitious name used by the Customer as debtor and describing the
Purchased Accounts, the Related Rights and the Collateral to perfect WFBC’s Lien
in the Purchased Accounts, the Related Rights and the Collateral, and WFBC may
describe the Collateral as “all personal property” or “all assets” or describe
specific items of Collateral including commercial tort claims, as WFBC may
consider necessary or useful to perfect WFBC’s Lien in the Purchased Accounts,
the Related Rights and the Collateral. All financing statements filed before the
date of this Agreement to perfect such Lien were authorized by the Customer.
Following the Final Termination Date, WFBC will, at the Customer’s expense and
within the time periods required under applicable law, release or terminate any
and all filings or other agreements that perfect its Liens in the Purchased
Accounts, the Related Rights and the Collateral.
 
Article 8.
Operational Provisions
 
8.01     Power of Attorney. In order to carry out this Agreement, the Customer
irrevocably appoints WFBC, its successors and each assignee, and any Person
designated by WFBC, its successors or such assignees (which appointment is
coupled with an interest) as its attorney in fact, with right of substitution,
to:
 
           (a)          in order to evidence or protect WFBC’s interest in the
Purchased Accounts, the Related Rights and the Collateral, execute and file, in
the Customer’s name and on the Customer’s behalf, such recording, financing or
similar statements (including any amendments, renewals and continuation
statements) under applicable laws in such jurisdictions where it may be
necessary to validate, perfect or protect WFBC’s interest in any of the
Purchased Accounts, the Related Rights and the Collateral;
 
           (b)         strike through the Customer’s remittance information on
all invoices delivered to Account Debtors and note WFBC’s remittance information
on all invoices;
 
           (c)         receive, open, read and thereafter forward to the
Customer as appropriate all mail addressed to the Customer (including any trade
name of the Customer) sent to WFBC’s address; provided that any payments
received shall be processed in accordance with this Agreement;
 
           (d)          in WFBC’s name or in the Customer’s name, as the
Customer’s agent and attorney-in-fact, notify the United States Postal Service
to change the address for delivery of the Customer’s mail to any address
designated by WFBC, otherwise intercept the Customer’s mail, and receive, open
and dispose of the Customer’s mail, applying all proceeds of Purchased Accounts,
Related Rights and Collateral as permitted under this Agreement and holding all
other mail for the Customer’s account or forwarding such mail to the Customer’s
last known address;
 
 
25

--------------------------------------------------------------------------------

 
 
           (e)         at the expense of the Customer, notify, or cause the
Customer to notify, any Account Debtor or other Person obligated to pay a
Purchased Account that such right to payment has been sold, transferred and
assigned to WFBC and instruct, or cause the Customer to instruct, any Account
Debtor or other Person to (i) make and remit payments due under the Accounts and
any Related Rights directly to the address or wiring instructions set forth in
Section 6.08 or (ii) deliver payments due under the Accounts and any Related
Rights to WFBC by wire transfer, ACH, or other means as WFBC may direct, in each
case for deposit to the Collected Reserve Account or for direct application to
the amounts due and owing to WFBC;
 
           (f)          at any time after the Customer or WFBC gives notice as
set forth in Section 8.01(e) to an Account Debtor or other obligor and with or
without notice to the Customer, in WFBC’s name or in the Customer’s name, (a)
demand, sue for, file any claims or take any action or institute any proceedings
for, collect, give releases for or receive any money or property at any time
payable or receivable on account of or securing, any such right to payment, or
(b) grant any extension to, make any compromise or settlement with or otherwise
agree to waive, modify, amend or change the obligations (including collateral
obligations) of any such Account Debtor or other obligor;
 
           (g)          endorse the name of the Customer or the Customer’s trade
names on any checks or other evidences of payment that may come into the
possession of WFBC with respect to any Purchased Account, or on any other
documents relating to any of the Purchased Accounts, the Related Rights or the
Collateral;
 
          (h)          process any payments received directly by WFBC on a
Purchased Account or any Related Rights either by delivery to the address or
wiring instructions set forth in Section 6.08 if WFBC so directs or by direct
collection and subsequent crediting of the Collected Reserve Account, and
individually deliver any other payment for the benefit of the Customer directly
to the Customer in the form received in accordance with this Agreement;
 
           (i)          compromise, prosecute, or defend any action, claim or
proceeding as to any Purchased Account, any Related Right or any Collateral;
 
           (j)          upon the occurrence and during the continuation of an
Event of Termination, offer a trade discount to any Account Debtor exclusive of
the Customer’s normal business custom with such Account Debtor;
 
           (k)         initiate electronic debit or credit entries through the
ACH system to or from any deposit account maintained by the Customer in which
proceeds of the Collateral are deposited;
 
           (l)          sign the Customer’s name on any notice of assignment or
on any notices to Account Debtors;
 
 
26

--------------------------------------------------------------------------------

 
 
           (m)        take any other actions WFBC deems necessary or advisable
to collect, endorse, negotiate or otherwise realize on the Purchased Accounts,
the Related Rights, the Collateral or any part thereof, any negotiable
instrument, or other right of any kind, held or owned by the Customer and sold,
transferred, assigned or delivered to or received by WFBC as payment on account
or otherwise in respect of any of the Purchased Accounts, the Related Rights or
the Collateral; and
 
           (n)         take any and all actions required (as determined by WFBC
in its sole discretion) to enforce WFBC’s rights and remedies hereunder or under
any Related Document and to otherwise carry out the purposes of this Agreement
or any Related Document, including exercising any of the remedies set forth in
this Agreement or any Related Document.
 
The authority granted to WFBC under this Section 8.01 shall remain in full force
and effect until the payment in full of all amounts due and owing to WFBC, the
satisfaction of all obligations of the Customer to WFBC hereunder and under each
Related Document and termination of all obligations of WFBC hereunder and under
each Related Document. WFBC’s performance of such actions shall be taken or not
taken in its sole discretion and shall not relieve the Customer from any
obligation or cure any default under this Agreement or any Related Document. The
powers of attorney described in this Section 8.01 are coupled with an interest
and are irrevocable, shall survive the Customer’s dissolution and shall not be
affected by the Customer’s insolvency or bankruptcy in any manner.
 
8.02     Certifications. The Secretary or Assistant Secretary of the Customer
shall certify to WFBC the names and signatures of the persons who, on the date
hereof, are duly elected, qualified and acting as the officers or agents
referred to in the resolutions adopted by the Customer with respect to this
Agreement, and the Secretary or Assistant Secretary shall from time to time
hereafter, upon a change in the facts so certified, certify to WFBC the names
and signatures of the persons then authorized to sign or to act within three
Business Days after any such change. WFBC shall be fully protected in relying on
such certificates and on the obligation of the Secretary or Assistant Secretary
of the Customer to certify to WFBC any change in any facts so certified. At all
times, there shall be at least two officers or agents authorized to sign or to
act under this Agreement and the Related Documents on behalf of the Customer,
and the Customer shall have delivered to WFBC certificates containing the names
and true signatures of each such agent and officer, on which certificates WFBC
shall be entitled to conclusively rely.
 
8.03     License. The Customer hereby grants to WFBC a non exclusive, worldwide
and royalty free license to use or otherwise exploit all intellectual property
rights of the Customer (whether owned or licensed) for the purpose of collecting
the Purchased Accounts and selling, leasing or otherwise disposing of any or all
Related Rights and Collateral during the existence of an Event of Termination.
 
8.04     Reports. In the event the Customer requests information from WFBC
regarding the Customer’s account hereunder, such requests shall be subject to
the schedule of fees provided by WFBC which schedule may be adjusted by WFBC
from time to time in its discretion. Any billing statement, aging or other
accounting or report provided by WFBC to the Customer (a) shall be presumed
correct unless proven otherwise by the Customer and (b) shall be conclusive and
binding unless the Customer notifies Wells Fargo, within 30 days of receipt
thereof in a detailed written notice, of its intention to dispute a billing
statement, aging or other accounting or report.
 
 
27

--------------------------------------------------------------------------------

 
 
8.05     Account Verification. WFBC or its agent may, at any time and from time
to time, send or require the Customer to send requests for verification of
Purchased Accounts (including amounts owed to the Customer) to Account Debtors
and other obligors or, so long as an Event of Termination has occurred and is
continuing, notices of assignment to Account Debtors and other obligors.
 
8.06     Books and Records; Collateral Examination; Inspection; Premises. The
Customer shall hold the Records in trust for WFBC and keep complete and accurate
books and records with respect to the Purchased Accounts, the Related Rights and
the Collateral and the Customer’s business and financial condition and any other
matters that WFBC may request, in accordance with generally accepted accounting
principles. The Customer shall permit any employee, attorney, accountant or
other agent of WFBC to examine and inspect the Related Rights and the Collateral
and any property of the Customer related to the Purchased Accounts, the Related
Rights or the Collateral and to audit, review, make extracts from and copy any
of its books and records (a) at any time during ordinary business hours as long
as no Event of Termination has occurred and is continuing and (b) at any time
during the continuation of an Event of Termination, and to discuss the
Customer’s affairs with any of its directors, managers, officers, employees,
owners or agents. The Customer authorizes all accountants and other Persons
acting as its agent to disclose and deliver to WFBC’s employees, accountants,
attorneys and other Persons acting as its agent (each of whom, as a Wells
Receiver, is subject to the terms of Section 11.17), at the Customer’s expense,
all financial information, books and records, work papers, management reports
and other information in their possession regarding the Customer. If WFBC
occupies or uses the premises of the Customer hereunder, WFBC shall not be
obligated to pay or account for any rent or other compensation for such
occupancy or use; provided, however, that if WFBC does pay or account for any
rent or other compensation for such occupancy or use, the Customer shall
reimburse WFBC on demand for the full amount thereof.
 
8.07     Duty of Care and Related Matters. WFBC’s duty of care with respect to
any Purchased Accounts, Related Rights or Collateral in its possession (as
imposed by law) will be deemed fulfilled if it exercises reasonable care in
physically keeping such Purchased Accounts, Related Rights, or Collateral or in
the case of Related Rights and Collateral in the custody or possession of a
bailee or other third Person, exercises reasonable care in the selection of the
bailee or third Person, and WFBC need not otherwise preserve, protect, insure or
care for such Purchased Accounts, Related Rights or Collateral. WFBC shall not
be obligated to preserve rights the Customer may have against prior parties, to
liquidate the Purchased Accounts, the Related Rights and the Collateral at all
or in any particular manner or order or apply the proceeds of the Purchased
Accounts, the Related Rights and the Collateral in any particular order of
application. WFBC has no obligation to clean up or prepare Collateral for sale.
The Customer waives any right it may have to require WFBC to pursue any third
Person for any amounts payable to WFBC by the Customer.
 
8.08     Notice of Assignment to Account Debtor. The Customer shall label its
records in a manner reasonably acceptable to give proper notice of the sale,
transfer and assignment of the Purchased Accounts and Related Rights to WFBC.
 
 
28

--------------------------------------------------------------------------------

 
 
Article 9.
Events of Termination
 
9.01     Events of Termination. Any one or more of the following shall be an
Event of Termination hereunder (each, an “Event of Termination”):
 
            (a)          The Customer shall fail to pay any indebtedness to WFBC
when due or repurchase any Purchased Account when required hereunder.
 
           (b)          The Customer shall breach any term, provision, promise
or covenant under this Agreement, any Related Document or under any other
agreements or contracts, between the Customer and WFBC.
 
           (c)          Any representation, warranty, certification or statement
made, or deemed made by the Customer in, or pursuant to, this Agreement, any
Related Document or any other agreements or contracts, between the Customer and
WFBC proves to have been incorrect or misleading in any material respect when
made or deemed made.
 
           (d)          The Customer shall become insolvent or unable to pay
debts as they mature; the Customer shall make a general assignment for the
benefit of creditors or voluntarily commence any Insolvency Proceeding affecting
the Customer; any involuntary Insolvency Proceeding shall be filed against the
Customer and is not dismissed within sixty (60) days; or any proceeding shall be
instituted seeking the entry of an order for relief by the appointment of a
receiver, trustee, custodian or similar official for the Customer or a
substantial part of its property.
 
           (e)          The Customer shall create, incur or suffer to exist any
Lien upon any Purchased Account, Related Rights or Collateral (other than a
Permitted Lien) or any levies, attachment, executions, or similar process shall
be issued against any Purchased Account, Related Rights or Collateral.
 
           (f)          Any financial statements, profit and loss statements, or
schedules, other statements, information or documents furnished by the Customer
to WFBC are incorrect or misleading in any material respect.
 
           (g)          Any document or other information submitted by the
Customer to WFBC for the purchase of an Account is fraudulent or erroneous, or
the Customer fails to submit any document or other information required by WFBC
under this Agreement for the purchase of an Account.
 
           (h)          Any Account Debtor shall assert a claim or offset of any
kind against the Customer or WFBC which may have a material adverse impact on
payment of any Purchased Account or on any Related Rights.
 
            (i)          A Change of Control shall occur.
 
           (j)          (i) An Event of Termination (as defined in any Affiliate
Account Purchase Agreement or in any other applicable Account Purchase Agreement
between WFBC and any other Affiliate of the Customer) shall occur and be
continuing under any Affiliate Account Purchase Agreement, (ii) an Event of
Default (as defined in the Account Purchase Agreement by and between STS Group,
Inc. and WFBC dated as of April 7, 2008) shall occur and be continuing under the
Account Purchase Agreement by and between STS Group, Inc. and WFBC dated as of
April 7, 2008, or (iii) TS Employment Inc. is in default under, or otherwise
breaches or violates any terms of, any agreement that it has entered into with,
or in favor of, WFBC.
 
 
29

--------------------------------------------------------------------------------

 
 
           (k)          (i) D & D Staffing, Corp. shall fail to pay any amounts
owing to WFBC when due, or fail to repurchase any account when required, under
the D & D Account Purchase Agreement, and the Final Termination Date (as defined
in the D & D Account Purchase Agreement) shall not have occurred within three
(3) Business Days of such failure or (ii) any other Event of Termination (as
defined in the D & D Account Purchase Agreement) shall occur under the D & D
Account Purchase Agreement, and the Final Termination Date (as defined in the D
& D Account Purchase Agreement) shall not have occurred within ten (10) Business
Days of such Event of Termination.
 
           (1)          Any Guarantor of the Customer’s obligations hereunder is
in default under, or otherwise breaches or violates any terms of, its Guaranty
or any Guarantor withdraws, disaffirms or revokes its Guaranty.
 
           (m)          (i) The Customer, directly or indirectly, disaffirms or
contests in writing the validity or enforceability of this Agreement or any
Related Document or (ii) this Agreement or any Related Document fails to be the
enforceable obligation of the Customer.
 
           (n)          One or more judgments or decrees shall be entered
against the Customer involving in the aggregate at any time a liability (net of
any insurance or indemnity payments actually received in respect thereof prior
to or within sixty (60) days from the entry thereof, or to be received in
respect thereof in the event any appeal thereof shall be unsuccessful) equal to
or in excess of $250,000 and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within sixty (60) days from
the entry thereof.
 
           (o)          (i) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any “accumulated funding deficiency” (as defined in
Section 302 of ERISA), whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of the
Customer or any Subsidiary, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Plan for
purposes of Title IV of ERISA (other than a standard termination pursuant to
Section 4041(b) of ERISA), (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA (other than a standard termination pursuant to
Section 404l(b) of ERISA), (v) any of the Customer or any Subsidiary shall, or
is reasonably likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) the
occurrence or expected occurrence of any event or condition which results or is
reasonably likely to result in any of the Customer’s or any Subsidiary’s
becoming responsible for any liability in respect of a Former Plan (other than a
standard termination pursuant to Section 404l(b) of ERISA), or (vii) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vii) above, such event or condition, together with all
other such events or conditions, if any, would be reasonably expected to result
in liability which would have a Material Adverse Effect.
 
 
30

--------------------------------------------------------------------------------

 
 
Article 10.
Remedies
 
10.01   Remedies. Upon the occurrence of an Event of Termination, WFBC may do
any one or more of the following:
 
           (a)          Accelerate and declare immediately due and payable, and
charge back, all indebtedness of the Customer to WFBC, whether mature,
contingent or otherwise, whereupon all such amounts shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Customer hereby expressly waives.
 
           (b)         Require the Customer to repurchase any and all Purchased
Accounts, including the Related Rights with respect thereto, whether disputed or
undisputed, and to pay on demand the Repurchase Price for those Purchased
Accounts, including such Related Rights, as provided herein, and, in the event
the Repurchase Price is not paid in full on demand, WFBC or its designee may
collect such Purchased Accounts and charge a reasonable fee in connection with
such collection activities in addition to any other fees or charges provided for
herein.
 
           (c)          Cease purchasing any Account under this Agreement.
 
           (d)         Notify, or cause the Customer to notify, any Account
Debtor or other Person obligated to pay a Purchased Account that such right to
payment has been sold, transferred and assigned to WFBC and instruct, or cause
the Customer to instruct, any Account Debtor or other Person to (i) make and
remit payments due under the Purchased Accounts and any Related Rights directly
to the address or wiring instructions set forth in Section 6.08 or (ii) deliver
payments due under the Purchased Accounts and any Related Rights to WFBC by wire
transfer, ACH, or other means as WFBC may direct, in each case for deposit to
the Collected Reserve Account or for direct application to the amounts due and
owing to WFBC.
 
           (e)          Take possession of any Related Rights or Collateral,
with or without judicial process.
 
           (f)          Settle any disputed Purchased Account directly with the
Account Debtor for any amount without relieving the Customer of its obligations
with respect to such Purchased Account under this Agreement, grant extensions
and compromise claims, all without prior notice to, or consent of, the Customer.
 
           (g)          Require the Customer to assemble the Related Rights and
the Collateral and make them available to WFBC at a place designated by WFBC.
 
           (h)          Enter and take non-exclusive possession of the
Customer’s premises, take possession of the Related Rights and Collateral, and
use such premises (at no cost to WFBC) only to hold, process, sell, use, store,
liquidate, realize upon or otherwise dispose of items that are Purchased
Accounts, Related Rights or Collateral and for other purposes that WFBC may in
good faith deem to be related or incidental purposes.
 
 
31

--------------------------------------------------------------------------------

 
 
           (i)          Use, solely in connection with any assembly, disposition
or collection of the Purchased Accounts, the Related Rights or the Collateral,
any trademark, trade name, trade style, copyright, patent right or technical
process used or utilized by the Customer in generating such Purchased Accounts
or with respect to such Related Rights or Collateral.
 
           (j)          Initiate electronic credit or debit entries through the
ACH system to and from any deposit account maintained by the Customer wherever
located.
 
           (k)         Collect from the Customer all amounts due and owing to
WFBC in connection with this Agreement or any Related Document.
 
           (1)         Hold the Customer liable for any deficiency for any
amounts due and owing to WFBC.
 
           (m)        Cease making reports or accountings to the Customer as
otherwise required by this Agreement.
 
           (n)         Exercise and enforce any and all rights and remedies
available upon default to a secured party under the Uniform Commercial Code,
including the right to take possession of the Purchased Accounts, the Related
Rights and the Collateral, or any evidence thereof, proceeding without judicial
process or by judicial process (without a prior hearing or notice thereof, which
the Customer hereby expressly waives) and the right to sell, lease or otherwise
dispose of any or all of the Purchased Accounts, Related Rights and Collateral
(with or without giving any warranties as to the Purchased Accounts, Related
Rights or Collateral, title to the Purchased Accounts, Related Rights or
Collateral or similar warranties).
 
           (o)         Require the Customer to hold all proceeds of Collateral
separate and apart from its general funds in a segregated trust account for the
benefit of WFBC, to invest all such proceeds so held as directed by WFBC and to
remit such amounts so held together with any interest thereon as directed by
WFBC.
 
           (p)         Without regard to any waste, adequacy of the security or
solvency of the Customer, apply for the appointment of a receiver of the
Collateral, to which appointment the Customer hereby consents, whether or not
foreclosure proceedings have been commenced and whether or not a foreclosure
sale has occurred.
 
           (q)         Exercise any other rights and remedies available to the
Customer with respect to the Purchased Accounts, the Related Rights or the
Collateral.
 
           (r)          Exercise any other rights and remedies available to it
by law or agreement.
 
Notwithstanding the foregoing, upon the occurrence of an Event of Termination
described in Section 9.01(d), amounts payable by the Customer to WFBC shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.
 
 
32

--------------------------------------------------------------------------------

 
 
10.02     Sale of Collateral. During the continuation of an Event of
Termination, if WFBC sells any of the Collateral on credit, the amounts payable
to WFBC hereunder will be reduced only to the extent of payments actually
received. If the purchaser fails to pay for any Collateral, WFBC may resell such
Collateral and shall apply any proceeds actually received to the amounts payable
by the Customer to WFBC.
 
10.03     Certain Notices. During the continuation of an Event of Termination,
if notice to the Customer of any intended disposition of Purchased Accounts,
Related Rights or Collateral or any other intended action is required by law in
a particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 11.18) at least ten calendar days
before the date of intended disposition or other action.
 
Article 11.
Miscellaneous Provisions
 
11.01     Binding on Future Parties. This Agreement inures to the benefit of and
is binding upon the successors and assigns of the parties hereto; provided,
however, that the Customer shall not assign its rights hereunder or any interest
herein without WFBC’s prior written consent which may be withheld in its sole
discretion.
 
11.02     Participations. WFBC may sell to one or more Persons (each a
“Participant”) participating interests in the interests of WFBC hereunder. WFBC
shall remain solely responsible for performing its obligations hereunder, and
the Customer shall continue to deal solely and directly with WFBC in connection
with WFBC’s rights and obligations hereunder. Each Participant shall be entitled
to the benefits of Section 11.07 and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were WFBC.
If any Participant has the right to deal directly with the Customer regarding
the Customer’s rights and obligations hereunder, the Customer may terminate this
Agreement with thirty (30) days prior written notice to WFBC.
 
11.03     Cumulative Rights. No failure or delay by WFBC in exercising any
right, power or remedy under this Agreement, any Related Document or any Related
Right shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy under this
Agreement, any Related Document or any Related Right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.
 
11.04    Setoff. WFBC may, at any time and from time to time, in its sole
discretion and without demand or notice to anyone, setoff any liability owed to
the Customer by WFBC against any amounts payable to WFBC by the Customer,
whether or not due; provided that WFBC will make commercially reasonable efforts
to notify the Customer after such setoff, unless such setoff is made (a) against
the Collected Reserve Account or otherwise in WFBC’s normal course of business
consistent with past practices or (b) during the continuation of an Event of
Termination; provided, further, that WFBC’s failure to so notify the Customer
shall not be a breach of this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
11.05     Waiver. WFBC may not waive its rights and remedies unless the waiver
is in writing and signed by WFBC. A waiver by WFBC of a right or remedy under
this Agreement on one occasion is not a waiver of the right or remedy on any
subsequent occasion.
 
11.06     Failure to Perform. If the Customer fails to perform any of its
agreements or obligations hereunder or under any Related Document or any Related
Right, WFBC may (but will not be required to) itself perform, or cause to be
performed, such agreement or obligation.
 
11.07     Indemnity.
 
            (a)       In addition to the payment of expenses pursuant to Section
11.19, the Customer shall indemnify, defend and hold harmless WFBC, and any of
its participants, parent entities, subsidiary entities, affiliated entities,
successor entities, and all present and future officers, directors, employees,
attorneys and agents of the foregoing (the “Indemnitees”) from and against any
and all liabilities, losses, damages, penalties, judgments, suits, claims, costs
and expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel) arising out of or otherwise relating to this
Agreement, any Related Document, the transactions contemplated hereby and
thereby, any Purchased Account, any Related Rights, any Collateral, any action
taken or omitted by any of the Indemnitees, any actions to be performed by the
Customer hereunder or otherwise, or in connection with any of the foregoing, any
investigative, administrative or judicial proceedings, whether or not such
Indemnitee shall be designated a party thereto, which may be imposed on,
incurred by or asserted against any such Indemnitee, the purchase of Accounts,
the use or intended use of the proceeds of the payments made to the Customer, or
any of the following (collectively, “Indemnified Liabilities”):
 
(i)          any representation or warranty made or deemed to be made by the
Customer (or any of the Customer’s officers) in or in connection with this
Agreement or any Related Document, which was incorrect in any material respect
when made or deemed made or delivered;
 
(ii)        the failure of the Customer to perform or observe any of its
covenants, duties or obligations hereunder or under any of the Related
Documents;
 
(iii)        the failure by the Customer to comply with any applicable law,
rule, regulation, order, injunction, award or decree with respect to any
Purchased Account or Related Rights, including any applicable bulk sales
legislation, or the nonconformity thereof with any applicable law, rule,
regulation, order, injunction, award or decree;
 
(iv)        the return or transfer by WFBC to the Customer of any payments
received by WFBC pursuant hereto to which WFBC is entitled pursuant to the terms
of this Agreement;
 
(v)          any loss of a perfected Lien or ownership interest (or in the
priority of such Lien or ownership interest) as a result of any commingling by
the Customer of funds to which WFBC is entitled hereunder with any other funds;
 
(vi)       any dilution, claims, disputes, damages, offsets, penalties, losses
or defenses arising from any Purchased Account or Related Rights or any claims,
disputes, offsets or defenses in connection with any merchandise or services
which are the subject of the Related Rights, including any product liability
claim or personal injury or property damage suit (provided, however, that
nothing contained in this subsection shall limit the liability of the Customer
or limit the recourse of WFBC to the Customer for any amounts otherwise
specifically provided to be paid by the Customer hereunder);
 
 
34

--------------------------------------------------------------------------------

 
 
                           (vii)          any failure of (a) any agreement with
an Account Debtor to contain an enforceable right of assignment and an express
right to make information of such Account Debtor available to the Customer’s
assignees and their agents; and (b) the Customer to bring such rights to the
attention of the related Account Debtor in compliance with applicable law; and
 
                           (viii)         any claims, demands, expenses, loss or
damage resulting from or growing out of honoring or relying on the signature or
other authority (whether or not properly used) of any officer or person whose
name and signature was certified pursuant to Section 8.02, or refusing to honor
any signature or authority not so certified.
 
Notwithstanding the foregoing, the Customer shall not be obligated to indemnify
any Indemnitee for (A) any Indemnified Liability caused directly by the gross
negligence or willful misconduct of such Indemnitee or (B) any overall net
income taxes imposed on such Indemnitee by the jurisdiction under the law of
which such Indemnitee is organized or otherwise considered doing business or any
political subdivision thereof.
 
            (b)          If any investigative, judicial or administrative
proceeding arising from any of the foregoing is brought against any Indemnitee,
upon such Indemnitee’s request, the Customer and counsel, designated by the
Customer and satisfactory to the Indemnitee, will resist and defend such action,
suit or proceeding to the extent and in the manner directed by the Indemnitee,
at the Customer’s cost and expense. Each Indemnitee will use commercially
reasonable efforts to cooperate in the defense of any such action, suit or
proceeding. If the foregoing undertaking to indemnify, defend and hold harmless
may be held to be unenforceable because it violates any law or public policy,
the Customer shall nevertheless make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law.
 
             (c)          The obligations of the Customer under this Section
11.07 shall survive the termination of this Agreement and the discharge of the
other obligations of the Customer hereunder.
 
11.08     Increased Cost and Reduced Return. After the date of this Agreement,
if the adoption of any applicable law, rule or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by WFBC with any request or directive (whether or not
having the force of law) of any such governmental authority (a) subjects WFBC to
any charge or withholding on or in connection with this Agreement or any Related
Document or any Purchased Account, (b) changes the basis of taxation of payments
to WFBC in respect of any amounts payable under this Agreement or any Related
Document (except for changes in the rate of tax on the overall net income before
tax of WFBC), (c) imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or any credit extended by WFBC, (d) has the
effect of reducing the rate of return on WFBC’s capital to a level below that
which WFBC could have achieved but for such adoption, change or compliance
(taking into consideration WFBC’s policies concerning capital adequacy) or (e)
imposes any other condition, and the result of any of the foregoing is (x) to
impose a cost on, or increase the cost to WFBC of its purchasing, maintaining or
funding any interest acquired under this Agreement or any Related Document, (y)
to reduce the amount of any sum received or receivable by, or to reduce the rate
of return of WFBC under this Agreement or any related transaction document or
(z) to require any payment calculated by reference to the amounts received by it
hereunder, then, upon demand by WFBC, the Customer shall pay to WFBC (with
respect to amounts owed to it) such additional amounts as will compensate WFBC
for such increased cost or reduction.
 
 
35

--------------------------------------------------------------------------------

 
 
11.09    Choice of Law. This Agreement shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Colorado.
 
11.10    Invalid Provisions. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.
 
11.11    Entire Agreement. This Agreement, including all Exhibits hereto,
together with the Related Documents, or any other document or agreement
described in or related to this Agreement, comprises the complete and integrated
agreement of the parties on the subject matter of this Agreement and supersedes
all prior agreements, whether oral or in writing. All Exhibits hereto are
incorporated into this Agreement and made a part hereof.
 
11.12    Amendment. Except as otherwise provided herein, any amendment, addendum
or modification hereto must be signed by both parties.
 
11.13    Further Documents. The Customer, at its expense, will from time to time
execute, deliver, endorse and authorize the filing of any instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements that WFBC may reasonably request in
order to secure, protect, perfect or enforce WFBC’s rights under this Agreement,
the Related Documents, the Related Rights or any other document or agreement
described in or related to this Agreement or its Lien in the Purchased Accounts,
Related Rights and Collateral (but any failure to request or assure that the
Customer executes, delivers, endorses or authorizes the filing of any such item
shall not affect or impair the validity, sufficiency or enforceability of this
Agreement, the Related Documents, the Related Rights or any other document or
agreement described in or related to this Agreement or WFBC’s Lien in the
Purchased Accounts, Related Rights and Collateral, regardless of whether any
such item was or was not executed, delivered or endorsed in a similar context or
on a prior occasion).
 
11.14    Retention of Records. WFBC shall have no obligation to maintain
electronic records or retain any documents, schedules, invoices, agings, or
other Records delivered to WFBC by the Customer in connection with this
Agreement or the Related Documents or any other document or agreement described
in or related to this Agreement beyond the time periods set forth for retention
of records in WFBC’s internal policies.
 
 
36

--------------------------------------------------------------------------------

 
 
11.15    Effective. This Agreement shall become effective when it is executed
and delivered by an authorized officer of each party. This Agreement may be
executed in counterparts and each counterpart shall constitute one and the same
original. Manually executed counterparts of the signature pages of this
Agreement and any of its Exhibits may be delivered by the parties electronically
so long as transmitted pages are reproducible on paper medium upon receipt. Each
party is duly authorized to print any executed signature page so received and
attach it to this Agreement or a relevant Exhibit, as applicable, whereupon this
Agreement or such Exhibit shall be deemed to have been duly executed and
delivered by the transmitting party and the paper copy of this Agreement or such
Exhibit assembled by the recipient with such signature page attached shall be
deemed an original for all purposes, absent manifest error or bad faith.
 
11.16    Data Transmission. WFBC assumes no responsibility for privacy or
security risks as a result of the method of data transmission selected by the
Customer. WFBC only assumes responsibility for data transmitted from the
Customer once the data is received within WFBC’s internal network. WFBC assumes
no responsibility for privacy or security data transmitted from WFBC to the
Customer once the data is dispensed from WFBC’s internal network.
 
11.17    Confidential Information. WFBC covenants and agrees to hold this
Agreement and other nonpublic information regarding the Customer, its
Affiliates, and their respective businesses (collectively, “Confidential
Information”) in confidence, and agrees not to use and not to disclose any of
the contents of, provide any Person with copies of, or use for any purpose not
related to the purchases made hereunder, any Confidential Information other than
disclosure to, granting permission to use to, and discussion with (a) Wells
Fargo & Co., any direct or indirect Subsidiaries of Wells Fargo & Co. (including
WFBC) or any officers, directors, members, managers, employees or outside
accountants, auditors, attorneys or other agents of Wells Fargo & Co. or such
Subsidiaries (the “Wells Receivers”), (b) any prospective or actual assignees,
syndication parties or participants, (c) any rating agency of WFBC and (d)
governmental authorities with appropriate jurisdiction over WFBC; provided that
each such Person is informed of the confidential nature of the Confidential
Information, and has agreed to treat the Confidential Information as
confidential in accordance with terms and conditions no less protective than as
set forth in this Section. Notwithstanding the above stated obligations, no
Person will be liable for disclosure or use of Confidential Information which
(i) was required by law, including pursuant to a subpoena or other legal
process, (ii) was in such Person’s possession or known to such Person prior to
receipt in connection with purchases made hereunder, (iii) is or becomes known
to the public (without breach of any obligations hereunder), (iv) is or becomes
available to such Person from a source, other than a Wells Receiver, which is
not known to such Person to be under an obligation of confidentiality to the
Customer; or (v) is independently developed by such Person without the use of
the Confidential Information. Notwithstanding any provision hereof to the
contrary, WFBC covenants and agrees that it shall not use the name of the
Customer or any Affiliate of the Customer, or any trademarks, trade names or
service marks of the Customer or any Affiliate of the Customer, or quote the
opinion of any employee of the Customer or any Affiliate of the Customer, in any
advertising or marketing material (including press releases) without first
obtaining the prior written consent of an officer of the Customer or such
Affiliate, as applicable.
 
 
37

--------------------------------------------------------------------------------

 
 
11.18    Notices Hereunder. Except as otherwise expressly provided herein, all
notices, requests, demands and other communications provided for under this
Agreement and the Related Documents shall be in writing and shall be (a)
personally delivered, (b) sent by first class United States mail, (c) sent by
overnight courier of national reputation for which a receipt is available, (d)
transmitted by telecopy, or (e) sent as electronic mail, in each case delivered
or sent to the party to whom notice is being given to the business address,
telecopier number, or e-mail address set forth below next to its signature or,
as to each party, at such other business address, telecopier number, or e-mail
address as it may hereafter designate in writing to the other party pursuant to
the terms of this Section 11.18. All such notices, requests, demands and other
communications shall be deemed to be an authenticated record communicated or
given on (w) the date received if personally delivered, (x) five days after the
date deposited in the mail if delivered by mail, (y) the date delivered to the
courier if delivered by overnight courier, or (z) the date of transmission if
sent by confirmed telecopy or e-mail. All notices, financial information, or
other business records sent by any party to this Agreement may be transmitted,
sent, or otherwise communicated via such medium as the sending party may deem
appropriate and commercially reasonable; provided, however, that the risk that
the confidentiality or privacy of such notices, financial information, or other
business records sent by any party may be compromised shall be borne exclusively
by the Customer.
 
11.19    Costs and Expenses. Except as is prohibited by law, the Customer agrees
to pay on demand all costs and expenses, including reasonable attorneys’ fees
(including in-house counsel), incurred by WFBC in connection with this
Agreement, any other Related Document, the Related Rights and the transactions
contemplated hereby and thereby, including all such costs, expenses and fees set
forth in the schedule of fees provided by WFBC, which schedule may be adjusted
by WFBC from time to time in its discretion, and all such costs, expenses and
fees incurred in connection with the negotiation, due diligence, preparation,
execution, amendment, modification, administration, performance, collection and
enforcement of this Agreement, the Related Documents, the Related Rights, all
obligations of the Customer hereunder and thereunder and the creation,
perfection, protection, satisfaction, foreclosure or enforcement of any security
interest granted hereunder and the collection of any Purchased Account, any
Related Right or any obligation owed by the Customer to WFBC.
 
11.20    Taxes.
 
            (a)          Except as otherwise provided in this Section 11.20, any
and all payments made by the Customer hereunder shall be made free and clear and
without deductions for or on account of any present or future U.S., foreign,
federal, provincial, state, municipal, local or other taxes of any kind or
nature whatsoever, including any capital, income, sales, excise, business,
property, stamp, documentary, customs, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto (excluding taxes that are
imposed on WFBC’s overall net income by any taxing authority) (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities of any kind or nature whatsoever and interest, penalties and
additions to tax in respect thereof being hereinafter referred to as “Taxes”).
If any such withholdings or deductions are so required, (i) the sum payable
hereunder shall be increased as may be necessary so that after all required
deductions are taken into account (including any required with respect to
payments made pursuant to this Section 11.20(a)), WFBC shall receive an amount
equal to the sum it would have received had no such deduction been made, (ii)
the Customer shall make such deductions and (iii) the Customer shall pay the
full amount deducted to the appropriate authority before penalties attach
thereto or interest accrues thereon. If the Customer pays any such Taxes, it
shall deliver official tax receipts evidencing that payment or certified copies
thereof to WFBC on or before the thirtieth day after payment.
 
 
38

--------------------------------------------------------------------------------

 
 
            (b)          In addition, the Customer shall pay any present or
future U.S., foreign, federal, provincial, state, municipal, local or other
taxes of any kind or nature whatsoever, including any capital, income, sales,
excise, business, property, stamp, documentary, customs, imposts, deductions,
charges or withholdings, and all liabilities and interest, penalties and
additions to tax in respect thereof imposed by any taxing authority (other than
taxes that are imposed on WFBC’s overall net income by any taxing authority)
that arises from any payment made hereunder, under any Related Document or from
any proceeds of any Purchased Account or Related Right or any withholding or
deduction by an Account Debtor (hereinafter referred to as “Other Taxes”).
 
             (c)          Except as otherwise provided in this Section 11.20,
the Customer shall indemnify WFBC for and hold it harmless against the full
amount of the Taxes and Other Taxes paid by WFBC on account of any transaction
contemplated by this Agreement or any Related Document or the purchase of the
Purchased Accounts and the Related Rights.
 
11.21    Limitation. In no event shall WFBC be liable to the Customer for any
consequential, incidental, special, punitive, or indirect loss or damage arising
out of or related to any provision of this Agreement, including loss of profits
or revenue, loss of opportunity or like items of loss or damage except as
specifically provided herein regardless of the legal basis for any such claim
and the Customer hereby releases WFBC therefrom. In no event shall the Customer
be liable to WFBC for any consequential or punitive loss or damage arising out
of or related to any provision of this Agreement.
 
11.22    Prohibited Rate. In no event shall any interest or fee to be paid
hereunder exceed the maximum rate permitted by applicable law. In the event any
such interest rate or fee exceeds such maximum rate, such rate shall be adjusted
downward to the highest rate (expressed as a percentage per annum) or fee that
the parties could validly have agreed to by contract on the date hereof under
applicable law. It is further agreed that any excess actually received by WFBC
shall be credited against any amount owing hereunder.
 
11.23    Jurisdiction. The parties hereby (a) consent to the personal
jurisdiction of the state and federal courts located in the State of Colorado,
and any appellate court from which any appeals therefrom are available, in
connection with any controversy related to this Agreement or any Related
Document; (b) waive any argument that venue in any such forum is not convenient;
(c) agree that any litigation initiated by WFBC or the Customer in connection
with this Agreement or any Related Document may be venued in the state or
federal courts located in the City and County of Denver, Colorado; and (d) agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.
 
11.24    Negotiations. The parties agree that this Agreement has been mutually
negotiated at arm’s length by both of them with benefit of legal counsel and
such other advice as they deemed appropriate and no provision hereof is to be
construed more severely against one of the parties than it is to be construed
against the other based on the party responsible for the drafting thereof.
 
 
39

--------------------------------------------------------------------------------

 
 
11.25    USA PATRIOT Act Notice. WFBC hereby notifies the Customer that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Customer, which information includes the name
and address of the Customer and other information that will allow WFBC to
identify the Customer in accordance with the USA PATRIOT Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001)).
 
11.26    Termination. This Agreement shall terminate on the first date following
the Termination Date when the Purchased Amount has reduced to zero, all other
amounts due to WFBC under this Agreement and the Related Documents have been
indefeasibly paid in full, WFBC has no further obligations hereunder or any
Related Document and all obligations of the Customer to WFBC hereunder and under
each Related Document have been satisfied, in each case as determined by WFBC in
its sole discretion (the “Final Termination Date”).
 
11.27    Terms Generally. Defined terms include in the singular number the
plural and in the plural number the singular. The use of the singular or the
plural number shall be deemed to include the use of the other when the context
so requires. Whenever the context require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, subsections, Exhibits, Schedules and
the like shall be construed to refer to Articles, Sections and subsections of,
or Exhibits or Schedules attached to, this Agreement unless otherwise expressly
provided and (e) all references herein to Articles, Sections, subsections and
the like shall be construed to include therein references to all Sections and
subsections thereof unless otherwise expressly provided. Article and Section
headings in this Agreement are for reference only and shall not affect the
construction of this Agreement. Reference to any law, rule, regulation, order,
decree, requirement, policy, guideline, directive or interpretation means as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect on the determination date, including rules and regulations promulgated
thereunder. All accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with generally accepted accounting principles.
 
 
40

--------------------------------------------------------------------------------

 
 
11.28    Release. The Customer and each Guarantor by signing the Acknowledgment
and Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges WFBC, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, agents and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which the Customer or such
Guarantor has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown
 
11.29    References. All references in any other agreement, instrument or
document to the Former Account Purchase Agreement shall be deemed to refer to
this Amended and Restated Account Purchase Agreement.
 
11.30    No Waiver. The execution of this Agreement and the acceptance of all
other agreements, instruments and documents related hereto shall not be deemed
to be a waiver of any Event of Termination existing under the Former Account
Purchase Agreement, or a waiver of any breach, default or event of default under
any agreement, instrument or document related hereto or under any other document
held by WFBC, whether or not known to WFBC and whether or not existing on the
date of this Agreement.
 
[This space intentionally left blank.]
 
 
41

--------------------------------------------------------------------------------

 
 
11.31    WAIVER OF JURY TRIAL. EACH OF THE CUSTOMER AND WFBC HEREBY IRREVOCABLY
WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY
OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT OR ANY RELATED
DOCUMENT.

         
TS STAFFING SERVICES, INC.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
By:
/s/ Jay H. Schecter
 
By:
/s/ Jason M. Cole
Name: Jay H. Schecter
 
Name: Jason M. Cole
Its: Chief Executive Officer
 
Its: Authorized Signatory

 
The Customer and WFBC have executed this Agreement through their authorized
officers as of the date set forth above.

       
Wells Fargo Bank, National Association
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
14800 Quorum Drive, Suite 320,
 
 
Dallas, Texas 75254
     
Telecopier: (866) 968-6697
     
Attention: Jason M. Cole
 
By:
/s/ Jason M. Cole
Email: Jason.M.Cole@wellsfargo.com
 
Name: Jason M. Cole
   
Its: Authorized Signatory
and
             
110 East Broward Blvd. #1100
     
Ft. Lauderdale, Florida 33301
     
MAC: Z6186-110
     
Telecopier: (954) 761-4202
     
Attention: Beverly R. Ferrara
     
Email: Beverly.R.Ferrara@wellsfargo.com
             
TS Staffing Services, Inc.
 
TS STAFFING SERVICES, INC.
160 Broadway, 11th Floor
     
New York, New York 10038
     
Telecopier: (212) 346-9601
     
Attention: Jay H. Schecter
     
Email: jschecter@tristateemployment.com
 
By:
/s/ Jay H. Schecter
Federal Employer ID No.: 45-3668647
 
Name: Jay H. Schecter
Organization No.: TX 801497197
 
Its: Chief Executive Officer

 
Signature Page to Amended and Restated Account Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
 
          Each of the undersigned, each a guarantor of the debts, obligations
and liabilities of TS Staffing Services, Inc., a Texas corporation (the
“Customer”) to Wells Fargo Bank, National Association (together with its
participants, successors/and assigns, “WFBC”), pursuant to (a) a Continuing
Guaranty by Robert Cassera in favor of WFBC, dated as of August 27, 2010, (b) an
Amended and Restated Continuing Guaranty by Corporate Resource Services, Inc. in
favor of WFBC, dated as of November 21, 2011, (c) a Continuing Guaranty by
Corporate Resource Development Inc. in favor of WFBC, dated as of August 27,
2010, (d) a Continuing Guaranty by Insurance Overload Services, Inc. in favor of
WFBC, dated as of August 27, 2010, and (e) a Continuing Guaranty by Diamond
Staffing Services, Inc. in favor of WFBC, dated as of January 31, 2011 (each of
the foregoing as amended or otherwise modified from time to time, a “Guaranty”),
hereby (i) acknowledges receipt of the foregoing Amended and Restated Account
Purchase Agreement (the “Agreement”); (ii) consents to the terms (including
without limitation the release set forth in Section 11.28 of the Agreement) and
execution thereof; (iii) reaffirms all obligations to WFBC pursuant to the terms
of his or its Guaranty; and (iv) acknowledges that WFBC may amend, restate,
extend, renew or otherwise modify the Agreement and any debts, obligations,
liabilities or agreement of the Customer, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under his or its Guaranty for all of the Customer’s present and
future debts, obligations and liabilities to WFBC. This Acknowledgment and
Agreement of Guarantors may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

               
Corporate Resource Services, Inc.
         
/s/ Robert Cassera
 
By:
/s/ Jay H. Schecter
Robert Cassera
 
Name: Jay H. Schecter
     
Title: Chief Executive Officer
     
Corporate Resource Development Inc.
 
Insurance Overload Services, Inc.
         
By:
/s/ Jay H. Schecter
 
By:
/s/ Jay H. Schecter
Name: Jay H. Schecter
 
Name: Jay H. Schecter
Title: Chief Executive Officer
 
Title: Chief Executive Officer
         
Diamond Staffing Services, Inc.
               
By:
/s/ Jay H. Schecter
     
Name: Jay H. Schecter
     
Title: Chief Executive Officer
     

 
Signature Page to Acknowledgment and Agreement of Guarantors
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
To
Account Purchase Agreement
 
Legal Names, Trade Names, DBAs and other Fictitious Names
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Corporate Resource
Development Inc.,
a Delaware corporation
ACCOUNTEKNOLOGY GROUP
Assumed name certificate
filed on June 15, 20112
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
ALDAN TROY GROUP
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
B. BARNES ASSOCIATES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
CORPORATE RESOURCE DEV INC.
Assumed name certificate
filed on June 15, 2011
New York County

 
 
 
 

--------------------------------------------------------------------------------

1 Corporate Resource Development Inc. has also sold accounts to Wells Fargo
under the following names: Aldan Troy Group Division; Decorum Consulting
Division; Diversity Services DC; Diversity Staffing Division; FSI Services
Division; HR Staffing Division; J.D. & Tuttle Hospitality Division; Lerner Cumbo
& Associates Division; Lerner Cumbo & Assoc. Division; On the Marks Division;
People Finders Plus Division; Personnel Specialists Division; Prompt Personnel
Division; Pyramid Staffing Division; RWP Solutions Division; Searchpoint 1
Division; Segue Staffing Fla Division; Segue Staffing NY Division; Segue NY TP
Division; Segue Search Division; Staff One Division; Staff Design Division;
Staffing Remedies Division; Staffing Remedies NJ Division; Staffing Remedies
Suffolk Division; Staffing Unlimited.com Division; Strategic Resources Division;
Synergy Personnel Division; TDF Consulting Division; Temp Alternatives Division;
Temporary Services Division; The Source (Barneys) Division; The Professionals a
Division of Tuttle Medical; Tuttle IT Division; Tuttle Agency Division; Triangle
Associates Division; and Troy Associates Division.
 
TS Staffing Services, Inc. has also sold accounts to Wells Fargo under the
following names: American Work Force; Tri State American Workforce; Tri-State
Staffing (3); NY Temps; Tri State Florida; Tri State 9; and Tri State 9: NY
Temps.
 
STS Group, Inc. has also sold accounts to Wells Fargo under the name STS Group.
 
2 All trade names, DBAs and fictitious names listed on this Exhibit A for
Corporate Resource Development Inc. were acquired through an acquisition
transaction with GT Systems Inc. that occurred on or about March 24, 2010.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Corporate Resource
Development Inc.,
a Delaware corporation
CREATIVE NETWORK SYSTEMS
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
DECORUM CONSULTING GROUP
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
DIVERSITY SERVICES OF DC
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
DIVERSITY STAFFING
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE EMPLOYMENT SOURCE INC.
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
F.S.I. SERVICES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
H R STAFFING
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
J.D. & TUTTLE HOSPITALITY STAFFING
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
LERNER, CUMBO & ASSOCIATES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE MILLER CANG AGENCY
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
ON THE MARKS PERSONNEL
Assumed name certificate
filed on June 15, 2011
New York County

 
 
A-2

--------------------------------------------------------------------------------

 
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Corporate Resource
Development Inc.,
a Delaware corporation
PARK AVENUE DESIGN PLACEMENT
Assumed name certificate
filed on November 4, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
PAULSON SEARCH
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
PEOPLE FINDERS PLUS
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
PERSONNEL SPECIALIST
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
PROMPT PERSONNEL ASSOCIATES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
PYRAMID STAFFING SERVICE
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
RWP SOLUTIONS
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
SEARCHPOINT 1
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
SEGUE SEARCH OF CONNECTICUT
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
SEGUE SEARCH
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
STAFF “ONE”
Assumed name certificate
filed on June 15, 2011
New York County

 
 
A-3

--------------------------------------------------------------------------------

 
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Corporate Resource
Development Inc.,
a Delaware corporation
STAFF DESIGN
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
STAFFING REMEDIES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
STAFFING UNLIMITED.COM
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
STRATEGIC RESOURCES STAFFING
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
SYNERGY PERSONNEL
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TDF CONSULTING GROUP
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TEMPORARY ALTERNATIVES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TEMPORARY SERVICES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE DRAYER SEARCH GROUP
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE GOLD STANDARD
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE PROFESSIONALS PERSONNEL
Assumed name certificate
filed on June 15, 2011
New York County

 
 
A-4

--------------------------------------------------------------------------------

 
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Corporate Resource
Development Inc.,
a Delaware corporation
THE TUTTLE AGENCY INC.
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TRIANGLE PERSONNEL ASSOCIATES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TROY ASSOCIATES
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TUTTLE AGENCY OF PENNSYLVANIA
Assumed name certificate
filed on June 15, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
CRD STAFFING
Assumed name certificate
filed on or about November 18, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE SOURCE
Assumed name certificate
filed on or about November 18, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
THE SOURCE (BARNEYS)
Assumed name certificate
filed on or about November 18, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TUTTLE MEDICAL
Assumed name certificate
filed on or about November 18, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TUTTLE HOSPITALITY
Assumed name certificate
filed on or about November 18, 2011
New York County
Corporate Resource
Development Inc.,
a Delaware corporation
TUTTLE IN-HOUSE STAFF
Assumed name certificate
filed on or about November 18, 2011
New York County
       
Insurance Overload
Services, Inc.,
a Delaware corporation
NONE
N/A
N/A

 
 
A-5

--------------------------------------------------------------------------------

 
 
Legal Name and
Jurisdiction
Trade Name, DBA or
Fictitious Name Used1
Date of First Use of Trade
Name, DBA or Fictitious
Name; How Acquired
State(s) in which
Trade Name, DBA
or Fictitious Name
is registered
Diamond Staffing
Services, Inc.,
a Delaware corporation
CAMEO PERSONNEL SYSTEMS
Assumed name certificate
filed on April 18, 20113
New Jersey
       
TS Staffing
Services, Inc.,
a Texas corporation
[Intentionally left blank]
Although not a DBA, effective November 10, 2011, TS Staffing Corp. merged into
TS Staffing Services, Inc., a TX corp., which was the surviving entity4
N/A
TS Staffing
Services, Inc.,
a Texas corporation
AMERICAN WORKFORCE
Assumed name certificate filed on January 7, 2008; Registered fictitious name of
TS Staffing Corp.; acquired by merger
Florida
TS Staffing
Services, Inc.,
a Texas corporation
TRI-STATE STAFFING
Assumed name certificate filed on January 7, 2008; Registered fictitious name of
TS Staffing Corp.; acquired by merger
Florida
TS Staffing
Services, Inc.,
a Texas corporation
ON DEMAND STAFFING
Assumed name certificate to be filed on or about November 23, 2011
Texas
       
STS Group, Inc., a
Florida Corporation
TRI-STATE EMPLOYMENT
SERVICES, INC.
Assumed name certificate filed on January 30, 2003; Registered fictitious name
Florida

 
 
 
 

--------------------------------------------------------------------------------

3 Diamond Staffing Services, Inc. acquired substantially all of the assets of
Cameo Personnel Systems, Inc. on April 10, 2011. Corporate Resource Services,
Inc. acquired Diamond Staffing Services, Inc. through a merger transaction with
Tri-Diamond Staffing Inc. on or about January 10, 2011. Tri-Diamond Staffing
Inc. acquired Diamond Staffing, Inc. on January 1, 2009 from a third party.
 
4 TS Staffing Services, Inc. is being acquired as of even date herewith by
Corporate Resource Services, Inc. from Robert Cassera.
 
 
A-6

--------------------------------------------------------------------------------

 
 
Exhibit B
To
Account Purchase Agreement
 
Permitted Liens
 
NONE
 
 
B-1